Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of June 6, 2018 (this
“Amendment”), is entered into among INTERNATIONAL FLAVORS & FRAGRANCES INC.,
INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V., INTERNATIONAL
FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V. AND INTERNATIONAL FLAVORS &
FRAGRANCES (GREATER ASIA) PTE. LTD. (collectively, the “Borrowers”), the Lenders
signatory hereto and CITIBANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).

WHEREAS, the Borrowers, the Lenders from time to time party thereto and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of November 9, 2011 and as amended and restated as of December 2, 2016 and as
amended as of May 21, 2018 (the “Existing Credit Agreement”).

WHEREAS, pursuant to Section 9.01 of the Existing Credit Agreement, the
Borrowers, the Lenders party hereto (constituting the Required Lenders) and the
Agent have agreed to amend and restate the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto hereby agree as follows:

1.        Defined Terms. Capitalized terms used herein and not otherwise defined
herein have the meanings given in the Existing Credit Agreement or the Amended
Credit Agreement (as defined below), as the context may require.

2.        Amendment. The Existing Credit Agreement shall be amended and restated
in the form attached as Exhibit A hereto (as so amended by this Amendment No. 2
to Credit Agreement, the “Amended Credit Agreement”) upon satisfaction of the
conditions set forth in Section 3 hereof.

3.        Conditions of Effectiveness. This Amendment will become effective upon
the date on which the conditions precedent set forth in Section 3.01 of the
Amended Credit Agreement are first satisfied.

4.        [Reserved].

5.         Effect of the Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Swing Line Banks or the Lenders under the Existing
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which, as amended, amended and restated, supplemented or
otherwise modified hereby, are ratified and affirmed in all respects and shall
continue in full force and effect. Upon the effectiveness of this Amendment,
each reference in the Existing Credit Agreement and in any exhibits attached
thereto to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar
import shall mean and be a reference to the Amended Credit Agreement.

6.        Miscellaneous. The provisions of Sections 9.02 (Notices, Etc.); 9.03
(No Waiver; Remedies); 9.04 (Costs and Expenses) (except clauses (c) and (d)
thereof); 9.08 (Confidentiality); 9.10 (Governing Law; Jurisdiction; Etc.); 9.11
(Execution in Counterparts); 9.14 (Acknowledgement and Consent to Bail-In of EEA
Financial Institutions); and 9.19 (Waiver of Jury Trial) of the Amended Credit



--------------------------------------------------------------------------------

Agreement shall apply with like effect to this Amendment. This Amendment shall
be a “Loan Document” for all purposes under the Amended Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:  

/s/ Richard O’Leary

  Name:   Richard O’Leary   Title:   Chief Financial Officer INTERNATIONAL
FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V. By:  

/s/ Jeroen Henricus Maria van Noorden

  Name:   Jeroen Henricus Maria van Noorden   Title:   Managing Director
INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V. By:  

/s/ Jeroen Henricus Maria van Noorden

  Name:   Jeroen Henricus Maria van Noorden   Title:   Managing Director
INTERNATIONAL FLAVORS & FRAGRANCES (GREATER ASIA) PTE. LTD. By:  

/s/ Chandy C. Thambi

  Name:   Chandy C. Thambi   Title:   Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Agent, a Lender and a Swing Line Bank

By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

CITIBANK, N.A., LONDON BRANCH

as Tranche B Swing Line Bank

By:  

/s/ Caryn Bell

  Name:   Caryn Bell   Title:   Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Christopher Sked

  Name:   Christopher Sked   Title:   Managing Director By:  

/s/ Ade Adedeji

  Name:   Ade Adedeji   Title:   Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas Fortis S.A./N.V.,

as a Lender

By:  

/s/ Eliane Van Den Eeckhout

  Name:   Eliane Van Den Eeckhout   Title:  

Manager

Client Servicing Sophisticated Contracting

By:  

/s/ Natalie Gilbert

  Name:   Natalie Gilbert   Title:  

Manager

Client Servicing Sophisticated Contracting

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Joon Hur

  Name:   Joon Hur   Title:  

Executive Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name:   Subhalakshmi Ghosh-Kohli   Title:  

Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender

By:  

/s/ Angela Reilly

  Name:   Angela Reilly   Title:  

Senior Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch,

as a Lender

By:  

/s/ Sean Hassett

  Name:   Sean Hassett   Title:  

Director

By:  

/s/ Padraig Matthews

  Name:   Padraig Matthews   Title:  

Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

U S Bank National Association,

as a Lender

By:  

/s/ Jeffery Hernandez

  Name:   Jeffery Hernandez   Title:  

Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Denis Waltrich

    Name:   Denis Waltrich                                              Title:  

Director

 

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

as a Lender

By:  

/s/ Robert Levins

  Name:   Robert Levins   Title:  

Senior Portfolio Manager

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Standard Chartered Bank,

as a Lender

By:  

/s/ Daniel Mattern

  Name:   Daniel Mattern   Title:  

Associate Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:  

/s/ Liwei Liu

  Name:   Liwei Liu   Title:  

Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CoBank, ACB,

as a Lender

By:  

/s/ Patrick Sauer

  Name:   Patrick Sauer   Title:  

Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China

(Europe)S.A. Amsterdam Branch,

as a Lender

By:  

/s/ Li Feng

  Name:   Li Feng   Title:  

General Manager

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

[Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of November 9, 2011

Amended and Restated as of December 2, 2016

Amended Pursuant to Amendment No. 1 as of May 21, 2018

Amended Pursuant to Amendment No. 2 as of June 6, 2018

Among

INTERNATIONAL FLAVORS & FRAGRANCES INC.

INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V.

INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V.

INTERNATIONAL FLAVORS & FRAGRANCES (GREATER ASIA) PTE. LTD.

as Borrowers

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIBANK, N.A.

as Administrative Agent

and

MORGAN STANLEY MUFG LOAN PARTNERS, INC.,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1   DEFINITIONS AND ACCOUNTING TERMS  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods

     24  

SECTION 1.03. Accounting Terms

     24  

SECTION 1.04. Pro Forma Calculations

     25   ARTICLE 2   AMOUNTS AND TERMS OF THE ADVANCES  

SECTION 2.01. The Advances

     25  

SECTION 2.02. Making the Advances

     27  

SECTION 2.03. [Reserved]

     30  

SECTION 2.04. Fees

     30  

SECTION 2.05. Termination or Reduction of the Commitments

     30  

SECTION 2.06. Repayment of Advances

     31  

SECTION 2.07. Interest on Advances

     31  

SECTION 2.08. Interest Rate Determination

     32  

SECTION 2.09. Optional Conversion of Revolving Credit Advances

     34  

SECTION 2.10. Prepayments of Advances

     35  

SECTION 2.11. Increased Costs

     36  

SECTION 2.12. Illegality

     37  

SECTION 2.13. Payments and Computations

     38  

SECTION 2.14. Taxes

     39  

SECTION 2.15. Sharing of Payments, Etc

     43  

SECTION 2.16. Evidence of Debt

     43  

SECTION 2.17. Use of Proceeds

     44  

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments

     44  

SECTION 2.19. Extension of Commitment Termination Date

     46  

SECTION 2.20. Defaulting Lenders

     46  

SECTION 2.21. Mitigation Obligations; Replacement of Lenders

     48  

SECTION 2.22. Termination of Borrowers

     49   ARTICLE 3   CONDITIONS TO EFFECTIVENESS AND LENDING  

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

     50  

SECTION 3.02. Initial Advance to Each Designated Subsidiary

     51  

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Commitment                        Extension

     52  

SECTION 3.04. Determinations Under Section 3.01

     52  

 

i



--------------------------------------------------------------------------------

ARTICLE 4   REPRESENTATIONS AND WARRANTIES  

SECTION 4.01. Representations and Warranties of the Company

     53   ARTICLE 5   COVENANTS OF THE COMPANY  

SECTION 5.01. Affirmative Covenants

     55  

SECTION 5.02. Negative Covenants

     58  

SECTION 5.03. Financial Covenant

     61   ARTICLE 6   EVENTS OF DEFAULT  

SECTION 6.01. Events of Default

     62   ARTICLE 7   GUARANTY  

SECTION 7.01. Unconditional Guaranty

     64  

SECTION 7.02. Guaranty Absolute

     64  

SECTION 7.03. Waivers and Acknowledgments

     66  

SECTION 7.04. Subrogation

     66  

SECTION 7.05. Subordination

     67  

SECTION 7.06. Continuing Guaranty; Assignments

     68   ARTICLE 8   THE AGENT  

SECTION 8.01. Appointment and Authority

     68  

SECTION 8.02. Rights as a Lender

     68  

SECTION 8.03. Exculpatory Provisions

     69  

SECTION 8.04. Reliance by Agent

     70  

SECTION 8.05. Delegation of Duties

     70  

SECTION 8.06. Resignation of Agent

     70  

SECTION 8.07. Non-Reliance on Agent and Other Lenders

     71  

SECTION 8.08. No Other Duties, etc

     72   ARTICLE 9   MISCELLANEOUS  

SECTION 9.01. Amendments, Etc

     72  

SECTION 9.02. Notices, Etc

     72  

SECTION 9.03. No Waiver; Remedies

     74  

SECTION 9.04. Costs and Expenses

     74  

SECTION 9.05. Right of Set-off

     77  

SECTION 9.06. Binding Effect

     77  

 

ii



--------------------------------------------------------------------------------

SECTION 9.07. Assignments and Participations

     77  

SECTION 9.08. Confidentiality

     82  

SECTION 9.09. Designated Subsidiaries

     83  

SECTION 9.10. Governing Law; Jurisdiction; Etc

     84  

SECTION 9.11. Execution in Counterparts

     85  

SECTION 9.12. Judgment

     85  

SECTION 9.13. Substitution of Currency

     86  

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     86  

SECTION 9.15. Patriot Act Notice

     87  

SECTION 9.16. Power of Attorney

     88  

SECTION 9.17. No Fiduciary Duty

     88  

SECTION 9.18. Status of Certain Former Borrowers

     88  

SECTION 9.19. Waiver of Jury Trial

     88  

SECTION 9.20. Certain ERISA Matters

     88  

Schedules

Schedule I – Commitments

Schedule 5.02(a) – Existing Liens

Exhibits

Exhibit A - Form of Note

Exhibit B - Form of Notice of Revolving Credit Borrowing

Exhibit C - Form of Assignment and Assumption

Exhibit D - [INTENTIONALLY OMITTED]

Exhibit E - [INTENTIONALLY OMITTED]

Exhibit F - Form of Designation Agreement

Exhibits G - Tax Forms

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 9, 2011

Amended and Restated as of December 2, 2016

Amended Pursuant to Amendment No. 1 as of May 21, 2018

Amended Pursuant to Amendment No. 2 as of June 6, 2018

INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the “Company”),
INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V., a private limited
liability company incorporated in the Netherlands (“NL Holding”), INTERNATIONAL
FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V., a private limited liability
company incorporated in the Netherlands (“IFF Nederland”), INTERNATIONAL
FLAVORS & FRAGRANCES (GREATER ASIA) PTE. LTD., a company organized and existing
under the laws of Singapore, having its address at 4 Chin Bee Drive, Singapore
619855 (“IFF Singapore”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on Schedule I hereto, and
CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Commitment Lender” has the meaning specified in Section 2.19(d).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to a Borrower as a part of a Borrowing
consisting of simultaneous Advances under a Facility from each of the Lenders
pursuant to Section 2.01, and includes a Base Rate Advance or a Eurocurrency
Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the recital of parties and, as the context
may require, includes the Sub-Agent.

 

1



--------------------------------------------------------------------------------

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose and
(c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of May 21, 2018, among the Borrowers, certain Lenders signatory thereto, and
the Agent.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of June 6, 2018, among the Borrowers, certain Lenders signatory thereto, and
the Agent.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, with respect to any Base Rate Advance
or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

 

Public Debt Rating

S&P/Moody’s

  

Applicable Margin for

Base Rate Advances

     Applicable Margin for
        Eurocurrency Rate Advances        

Level 1

A+ / A1 or above

     0.000%                      0.750%

Level 2

A / A2

     0.000%                      0.875%

Level 3

A- / A3

     0.000%                      1.000%

Level 4

BBB+ / Baa1

     0.125%                      1.125%

Level 5

BBB / Baa2

     0.250%                      1.250%

Level 6

BBB- / Baa3

     0.500%                      1.500%

Level 7

Lower than Level 6

     0.750%                      1.750%

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth below
under the caption “Applicable Percentage”:

 

        Public Debt Rating S&P/Moody’s            Applicable Percentage        

Level 1

A+ / A1 or above

   0.060

Level 2

A / A2

   0.070

Level 3

A- / A3

   0.090

Level 4

BBB+ / Baa1

   0.125

Level 5

BBB / Baa2

   0.150

Level 6

BBB- / Baa3

   0.200

Level 7

Lower than Level 6

   0.250

“Appropriate Lender” means, at any time, with respect to (a) any of the Tranche
A Facility or the Tranche B Facility, a Lender that has a Commitment with
respect to such Facility at such time and (b) any Swing Line Subfacility,
(i) each Swing Line Bank that has a Swing Line Commitment with respect to such
Swing Line Subfacility at such time and (ii) if the other Tranche A Lenders or
Tranche B Lenders have made Swing Line Advances in respect of such Swing Line
Subfacility pursuant to Section 2.02(b) that are outstanding at such time, each
such other Tranche A Lender or Tranche B Lender, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Morgan Stanley MUFG Loan Partners, Inc., BNP Paribas
Securities Corp., Citibank, N.A. and JPMorgan Chase Bank, N.A., each in its
capacity as a joint lead arranger and joint bookrunner for the Facilities
provided under this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

3



--------------------------------------------------------------------------------

“Authorization” means an authorization, consent, approval, resolution, license
exemption, filing or registration (including, without limitation, Environmental
Permits).

“Bail-In Action” has the meaning specified in Section 9.14.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)        the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate for loans denominated in
Dollars;

(b)        1/2 of one percent per annum above the Federal Funds Rate; and

(c)        the ICE Benchmark Administration Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 A.M. London time on such day); provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowers” means, collectively, the Company, NL Holding, IFF Nederland, IFF
Singapore and the Designated Subsidiaries from time to time.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the

 

4



--------------------------------------------------------------------------------

Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open).

“Cash” means, at any time, cash as defined in the Audit and Accounting Guides
issued by the American Institute of Certified Public Accountants of the United
States of America (as amended from time to time) which includes as at the date
of this Agreement currency on hand, demand deposits with financial institutions
and other similar deposit accounts.

“Cash Collateralize” means, in respect of an obligation, deposit and pledge (as
a first priority perfected security interest) cash collateral in Dollars, in an
account to be approved by the Agent (such approval not to be unreasonably
withheld or delayed) for the benefit of the Appropriate Lenders and pursuant to
documentation in form and substance reasonably satisfactory to the Agent (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means, at any time, cash equivalents as defined in the Audit
and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.

“Change in Law” means the occurrence, after the date of this Agreement, or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Citibank” has the meaning set forth in the introductory paragraph of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means a Revolving Credit Commitment or a Swing Line Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

5



--------------------------------------------------------------------------------

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan and Euros.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet of the
Company and its Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom: (i) all current liabilities,
including current maturities of long-term debt and of obligations under capital
leases; and (ii) the total of the net book values of all assets of the Company
and its Subsidiaries properly classified as intangible assets under U.S.
generally accepted accounting principles (including goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Debt” of any Person means, without duplication: (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of assets or services (other than trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
assets), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP (subject to the provisions of
Section 1.03), recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) the net obligations of such Person in respect
of Hedge Agreements, (h) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis),
(i) [reserved], (j) any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing,
(k) all Debt of others referred to in paragraphs (a) through (j) above or
paragraph (l) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or

 

6



--------------------------------------------------------------------------------

purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
assets, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for assets or services irrespective of whether
such assets are received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (l) all Debt referred to in paragraphs
(a) through (k) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on assets
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

“Debt for Borrowed Money” of a person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such person other than any amounts which would be classified as indebtedness, in
accordance with GAAP, which arise under any Hedge Agreements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to a Swing
Line Bank in respect of Swing Line Advances or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent, the Company or a Swing Line Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
two or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of

 

7



--------------------------------------------------------------------------------

such written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company; provided that, for the avoidance of doubt, a Lender shall
not be a Defaulting Lender solely by virtue of (1) the control, ownership or
acquisition of any equity interest in that Lender or any direct or indirect
Parent Company thereof by a Governmental Authority or instrumentality or (2) in
the case of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality under or based on the law of the country where such Lender is
subject to home jurisdiction supervision if applicable law requires that such
appointment not be publicly disclosed, so long as, in the case of clause (1) and
clause (2), such action does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Company, the Swing Line Banks and the Lenders.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit F hereto signed by such Designated Subsidiary
and the Company.

“Disclosure Documents” means (x) the Company’s annual reports on Form 10-K, the
Company’s quarterly reports on Form 10-Q and the Company’s current reports on
Form 8-K filed with the Securities and Exchange Commission filed prior to the
Effective Date and (y) Palate’s annual reports and quarterly reports posted on
Palate’s website and publicly available prior to the Effective Date.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.

“Dutch Loan Party” means NL Holding, IFF Nederland and any Designated Subsidiary
that is organized under the laws of the Netherlands.

“EEA Financial Institution” has the meaning specified in Section 9.14.

“EBITDA” of a Person means, for any Relevant Period, net income (or net loss)
plus the sum of: (a) interest expense; (b) income tax expense; (c) depreciation
expense; (d) amortization expense and all other non-cash charges;
(e) extraordinary or unusual losses deducted in calculating net income less
extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales,

 

8



--------------------------------------------------------------------------------

(h) non-cash purchase accounting adjustments, (i) customary costs and expenses
incurred in connection with the transactions contemplated by the Loan Documents,
(j) non-cash stock-based compensation expense for such period, (k) other
expenses reducing such net income which do not represent a cash item in such
period or any future period less all non-cash items increasing net income which
do not represent a cash item in such period or any future period, and (l) costs
and expenses incurred in connection with the Palate Transactions and customary
costs and expenses incurred in connection with acquisitions, investments,
issuances of equity and incurrence of indebtedness to the extent any such
transaction is not prohibited by this Agreement, in each case determined in
accordance with GAAP for the Relevant Period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority or third party for enforcement, cleanup, removal, response,
remedial or other actions or damages and (b) by any governmental or regulatory
authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EONIA” means, in relation to a Business Day and any amount denominated in Euro,
the applicable the euro overnight index average administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant Business Day displayed on page EONIA= of the
Reuters screen (or any replacement Reuters page which displays that rate) as of
5:00 P.M. (London Time) on the Business Day preceding the date of determination
for the offering of deposits in Euro for the period from 1 (one) Business Day to
the immediately following Business Day; provided that if EONIA shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Equivalent” means, at any date of determination thereof, in US Dollars of any
Foreign Currency or in any Foreign Currency of US Dollars on any date, means the
spot rate of exchange that appears at 11:00 A.M. (London time), on the display
page applicable to the relevant

 

9



--------------------------------------------------------------------------------

currency on the Oanda website on such date; provided that if there shall at any
time no longer exist such a page on such website, the spot rate of exchange
shall be determined by reference to another similar rate publishing service
selected by the Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a “substantial employer,” as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; (g) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA); or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
EURIBOR01 Page (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Euro by reference to the Banking Federation of the
European Union Settlement Rates for deposits in Euro) at approximately 10:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office) or such other office, branch or

 

10



--------------------------------------------------------------------------------

Affiliate as such Lender may hereafter designate as its Eurocurrency Lending
Office by notice to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) (i) in the case
of any Advance denominated in Dollars or any Committed Currency other than
Euros, the rate per annum appearing on Reuters LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars or the
applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period and (ii) in the case of any Advance
denominated in Euro, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period; provided that if
the Eurocurrency Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise and similar Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Advance or Commitment (other than pursuant to an
assignment request by the Company under Section 9.07) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately

 

11



--------------------------------------------------------------------------------

before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Extension Date” has the meaning specified in Section 2.19(a).

“Facility” means the Tranche A Facility or the Tranche B Facility (all of the
foregoing being, collectively, the “Facilities”).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this agreement (or
any amended or successor versions that are each substantively comparable and not
materially more onerous to comply with) and any intergovernmental agreements in
respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Francs” means the lawful currency of currency of The Swiss Federation.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials,
wastes or substances designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant, or which can form the basis for liability,
under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“IFF Nederland” has the meaning set forth in the introductory paragraph of this
Agreement.

“IFF Singapore” has the meaning set forth in the introductory paragraph of this
Agreement.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated May 8, 2018, as
modified or supplemented prior to the date hereof, used by the Arrangers in
connection with the syndication of the Commitments.

“Initial Lender” has the meaning set forth in the introductory paragraph of this
Agreement.

“Interest Period” means (x) for each Tranche B Swing Line Advance comprising
part of the same Swing Line Borrowing, the period, not to exceed five Business
Days, specified by the applicable Borrower in the Notice of Swing Line Borrowing
in respect of such Borrowing and (y) for each Eurocurrency Rate Advance
comprising part of the same Revolving Credit Borrowing, the period commencing on
the date of such Eurocurrency Rate Advance or the date of the Conversion of any
Base Rate Advance into such Eurocurrency Rate Advance and ending on the last day
of the period selected by the Borrower requesting such Borrowing pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by such Borrower pursuant to the provisions below. The
duration of each such Interest Period for Eurocurrency Rate Advances shall be
one, two, three or six months or, subject to clause (c) of this definition, such
other period as the applicable Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the

 

13



--------------------------------------------------------------------------------

first day of such Interest Period (which shall promptly notify each of the
Appropriate Lenders), select; provided, however, that:

(a)        the Borrowers may not select any Interest Period that ends after the
latest Termination Date;

(b)        Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;

(c)        in respect of any Eurocurrency Rate Advance, the Borrowers shall not
be entitled to select an Interest Period of other than one, two, three or six
months unless, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period each Appropriate Lender, in its sole
discretion, approves such requested Interest Period (the failure of any
Appropriate Lender to so respond by such time being deemed for all purposes of
this Agreement as an objection by such Appropriate Lender to the requested
duration of such Interest Period); provided that, if any or all of the
Appropriate Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Revolving Credit Borrowing shall be
one, two, three or six months, as specified by the applicable Borrower in the
applicable Notice of Revolving Credit Borrowing as the desired alternative to
such requested Interest Period;

(d)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e)        whenever the first day of any Interest Period for Eurocurrency Rate
Advances occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“IRS” means the United States Internal Revenue Service.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Tranche A Lenders and the Tranche B Lenders.

“Leverage Ratio” means the ratio of Net Debt as of the end of any Relevant
Period to Consolidated EBITDA in respect of such Relevant Period.

 

14



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Document” means this Agreement, Amendment No. 1, Amendment No. 2, any Note
and each Designation Agreement.

“Loan Party” means the Company and each other Borrower.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on: (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Agent or
any Lender under the Loan Documents; or (c) the ability of any Loan Party or the
Company to perform its payment obligations under the Loan Documents.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.

“NL Holding” has the meaning set forth in the introductory paragraph of this
Agreement.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Extending Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

15



--------------------------------------------------------------------------------

“Non-Public Lender” means (a) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes rights and/or obligations vis-à-vis a Dutch Borrower, the
value of which is at least €100,000 (or its equivalent in another currency), (y)
provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public and (b) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the competent authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

“Notice Date” has the meaning specified in Section 2.19(b).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

“Overnight Rate” means (a) with respect to Advances or other amounts denominated
in Dollars, the Federal Funds Rate, (b) with respect to Advances or other
amounts denominated in Committed Currencies other than Euro, the rate per annum
applicable to an overnight period beginning on one Business Day and ending on
the next Business Day equal to the sum of 1% and the rate appearing on Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
overnight deposits in the relevant currency at approximately 11:00 A.M. (London
time) two Business Days prior to such date of determination and (c) with respect
to Advances denominated in Euro, EONIA; provided that if the Overnight Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Palate” means Frutarom Industries Ltd., a company organized under the laws of
the State of Israel.

“Palate Acquired Business” means Palate and its Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Palate Acquisition” means the acquisition by the Company, directly or
indirectly, of all the issued and outstanding equity interests in Palate
pursuant to the Palate Acquisition Agreement.

“Palate Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 7, 2018 (together with the exhibits and schedules thereto),
among the Company, Icon Newco Ltd. and Palate, as amended and in effect from
time to time.

“Palate Closing Date” means the date on which the Palate Acquisition is
consummated pursuant to the Palate Acquisition Agreement.

“Palate Transactions” means the Palate Acquisition, the execution, delivery and
performance by the Company of that certain Term Loan Credit Agreement, dated as
of June 6, 2018 among the Company, the lenders party thereto and Morgan Stanley
Senior Funding, Inc. as administrative agent, the making of the advances
thereunder and the use of the proceeds thereof and the other transactions
contemplated by or related to the foregoing.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; (c) pledges or deposits to secure obligations under
workers’ compensation, unemployment insurance and other social security laws or
similar legislation or to secure public or statutory obligations or to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds,

 

17



--------------------------------------------------------------------------------

performance bonds and other obligations of a like nature in the ordinary course
of business; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the real property encumbered thereby
unmarketable or materially adversely affect the use of such real property for
its present purposes; (e) any netting or set-off arrangement entered into by the
Company or any of its Subsidiaries in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of the Company
and its Subsidiaries; (f) any Lien arising solely by virtue of the maintenance
of a bank account by the Company or any of its Subsidiaries in the ordinary
course of business pursuant to the general terms and conditions of the bank with
which such account is held; and (g) any Lien arising by operation of law and in
the ordinary course of trading.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Primary Currency” has the meaning specified in 9.12(c).

“Protesting Lender” has the meaning specified in Section 9.09(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the most
recent such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 7 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Qualifying Acquisition” has the meaning specified in Section 5.03.

 

18



--------------------------------------------------------------------------------

“Ratable Share” means, with respect to any Lender under any Facility at any
time, the percentage of the total Revolving Credit Commitments under such
Facility represented by such Lender’s Revolving Credit Commitment under such
Facility. If the applicable Revolving Credit Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the applicable
Revolving Credit Commitments most recently in effect, giving effect to any
assignments.

“Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” has the meaning specified in Section 4.01(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Period” means, as of any date, the four fiscal quarter period of the
Company most recently ended on or as of such date.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Revolving Credit Commitments; provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitments of such Lender at such
time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Revolving Credit Advance” means a Tranche A Revolving Credit Advance or a
Tranche B Revolving Credit Advance.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Appropriate
Lenders.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000, in respect of Revolving Credit
Advances denominated in Francs, ƒ10,000,000, and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.

 

19



--------------------------------------------------------------------------------

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥10,000,000, in respect of Revolving Credit
Advances denominated in Francs, LOGO [g599355g0607051400039.jpg] 1,000,000, and,
in respect of Revolving Credit Advances denominated in Euros, €1,000,000.

“Revolving Credit Commitment” means a Tranche A Revolving Credit Commitment or a
Tranche B Revolving Credit Commitment.

“S&P” means Standard & Poor’s Financial Services LLC or any successor to its
rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory with
which dealings are broadly restricted or prohibited by Sanctions (currently
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, or by the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any other Person with whom dealings are
restricted or prohibited by Sanctions (including by reason of ownership or
control).

“Sanctions” means economic or financial sanctions enforced by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, including embargoes, export restrictions, the
ability to make or receive international payments, the freezing or blocking of
assets of targeted Persons, the ability to engage in transactions with specified
persons or countries, or the ability to take an ownership interest in assets of
specified Persons or located in a specified country, including any laws or
regulations threatening to impose economic sanctions on any person for engaging
in proscribed behavior.

“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Securities and Exchange Commission.

“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.

“Specified Equity Offering” means the issuance by the Company of equity
interests (including, for the avoidance of doubt, common stock, preferred equity
or equity-linked securities or equity interests in the form of mandatory
convertible securities or tangible equity units) pursuant to a registered public
offering or private placement to finance, in whole or in part, the Palate
Acquisition; provided that such issuance of equity interests generate cash
proceeds of not less than $1,750,000,000.

 

20



--------------------------------------------------------------------------------

“Sub-Agent” means Citibank Europe plc, UK Branch or any successor thereto.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Successor Benchmark Rate” has the meaning specified in Section 2.08(h).

“Swing Line Bank” means a Tranche A Swing Line Bank or a Tranche B Swing Line
Bank.

“Swing Line Borrowing” means a Tranche A Swing Line Borrowing or a Tranche B
Swing Line Borrowing.

“Swing Line Commitment” means a Tranche A Swing Line Commitment or a Tranche B
Swing Line Commitment.

“Swing Line Subfacility” means a Tranche A Swing Line Subfacility, a Tranche B
Swing Line Subfacility (Dollar) or a Tranche B Swing Line Subfacility (Euro).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (a) June 6, 2023, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Revolving Credit
Advances and such Lender’s pro rata portion of any Swing Line Advances at such
time and the Unused Commitments of such Lender at such time.

“Tranche A Facility” means, at any time, the aggregate amount of the Tranche A
Lenders’ Tranche A Revolving Credit Commitments at such time.

 

21



--------------------------------------------------------------------------------

“Tranche A Lenders” means the Persons listed on Schedule I as having a Tranche A
Revolving Credit Commitment and any other Person that shall have become party
hereto with a Tranche A Revolving Credit Commitment pursuant to an Assumption
Agreement or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context requires otherwise, the term “Tranche A Lenders” includes each Tranche A
Swing Line Bank.

“Tranche A Revolving Credit Advance” means an Advance by a Tranche A Lender to
any Borrower as part of a Revolving Credit Borrowing under the Tranche A
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“Tranche A Revolving Credit Commitment” means as to any Tranche A Lender (a) the
Dollar amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Tranche A Revolving Credit Commitment”, (b) if such Lender has become
a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

“Tranche A Swing Line Advance” means an Advance made by a Tranche A Swing Line
Bank pursuant to Section 2.01(b)(i) or any Lender pursuant to Section 2.02(b).

“Tranche A Swing Line Bank” means Citibank, in its capacity as lender of Tranche
A Swing Line Advances hereunder, and any other Tranche A Lender appointed by the
Company so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Tranche A Swing Line Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as Citibank or such Lender, as the case
may be, shall have a Tranche A Swing Line Commitment.

“Tranche A Swing Line Borrowing” means a Borrowing consisting of Tranche A Swing
Line Advances made by the Tranche A Swing Line Banks.

“Tranche A Swing Line Commitment” means with respect to each Tranche A Swing
Line Bank, the amount set forth opposite such Tranche A Swing Line Bank’s name
on Schedule I hereto or in the Register maintained by the Agent as its Tranche A
Swing Line Commitment, as such amount may be reduced pursuant to Section 2.05.

“Tranche A Swing Line Subfacility” means an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate Tranche A Revolving Credit Commitments.
The Tranche A Swing Line Sublimit is part of, and not in addition to, the
aggregate Tranche A Revolving Credit Commitments.

“Tranche B Facility” means, at any time, the aggregate amount of the Tranche B
Lenders’ Tranche B Revolving Credit Commitments at such time.

 

22



--------------------------------------------------------------------------------

“Tranche B Lenders” means the Persons listed on Schedule I as having a Tranche B
Revolving Credit Commitment and any other Person that shall have become party
hereto with a Tranche B Revolving Credit Commitment pursuant to an Assumption
Agreement or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context requires otherwise, the term “Tranche B Lenders” includes each Tranche B
Swing Line Bank.

“Tranche B Revolving Credit Advance” means an Advance by a Tranche B Lender to
any Borrower as part of a Revolving Credit Borrowing under the Tranche B
Facility.

“Tranche B Revolving Credit Commitment” means as to any Tranche B Lender (a) the
Dollar amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Tranche B Revolving Credit Commitment”, (b) if such Lender has become
a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

“Tranche B Swing Line Advance” means an Advance made by a Tranche B Swing Line
Bank pursuant to Section 2.01(b)(ii) or any Lender pursuant to Section 2.02(b).

“Tranche B Swing Line Bank” means Citibank, N.A., London Branch, in its capacity
as lender of Tranche B Swing Line Advances hereunder, and any other Tranche B
Lender appointed by the Company so long as such Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Tranche B Swing Line
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as Citibank, N.A.,
London Branch or such Lender, as the case may be, shall have a Tranche B Swing
Line Commitment.

“Tranche B Swing Line Borrowing” means a Borrowing consisting of Tranche B Swing
Line Advance made by the Tranche B Swing Line Banks.

“Tranche B Swing Line Commitment” means with respect to each Tranche B Swing
Line Bank, the amount set forth opposite such Tranche B Swing Line Bank’s name
on Schedule I hereto or in the Register maintained by the Agent as its Tranche B
Swing Line Commitment, as such amount may be reduced pursuant to Section 2.05.

“Tranche B Swing Line Subfacility (Dollar)” means an amount equal to the lesser
of (a) $25,000,000 and (b) the aggregate Tranche B Revolving Credit Commitments.
The Tranche B Swing Line Sublimit (Dollar) is part of, and not in addition to,
the aggregate Tranche B Revolving Credit Commitments.

“Tranche B Swing Line Subfacility (Euro)” means an amount equal to the lesser of
(a) €50,000,000 and (b) the aggregate Tranche B Revolving Credit Commitments.
The Tranche B Swing Line Sublimit (Euro) is part of, and not in addition to, the
aggregate Tranche B Revolving Credit Commitments.

 

23



--------------------------------------------------------------------------------

“Type” refers to the character of a Revolving Credit Advance as a Base Rate
Advance or a Eurocurrency Rate Advance.

“Unused Commitment” means the Unused Tranche A Commitment or the Unused Tranche
B Commitment.

“Unused Tranche A Commitment” means, with respect to each Tranche A Lender at
any time, (a) such Lender’s Tranche A Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Tranche A
Revolving Credit Advances (based in respect of any Tranche A Revolving Credit
Advances denominated in a Committed Currency by reference to the Equivalent
thereof in Dollars) made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of the aggregate
principal amount of all Tranche A Swing Line Advances then outstanding.

“Unused Tranche B Commitment” means, with respect to each Tranche B Lender at
any time, (a) such Lender’s Tranche B Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Tranche B
Revolving Credit Advances (based in respect of any Tranche B Revolving Credit
Advances denominated in a Committed Currency by reference to the Equivalent
thereof in Dollars) made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of the aggregate
principal amount of all Tranche B Swing Line Advances (based in respect of any
Tranche B Swing Line Advances denominated in Euros by reference to the
Equivalent thereof in Dollars) made then outstanding.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means any Loan Party and Citibank, as Agent.

“Yen” means the lawful currency of Japan.

SECTION 1.02.        Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03.        Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States of America consistent with those
applied in the preparation of the financial

 

24



--------------------------------------------------------------------------------

statements referred to in Section 4.01(e) (“GAAP”). Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of the Company or any Subsidiary thereof
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of December 2, 2016 and any similar lease
entered into after December 2, 2016 by such Person shall be accounted for as
obligations relating to an operating lease and not as a capital lease.

SECTION 1.04.        Pro Forma Calculations. For the purpose of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition (with
materiality calculated in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended) (including for the avoidance of doubt, the
Palate Acquisition), Consolidated EBITDA shall be calculated giving pro forma
effect (in accordance with Article 11 of Regulation S-X under the Securities Act
of 1933, as amended) thereto as if such material acquisition or material
disposition occurred on the first day of such period.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.        The Advances. (a) The Revolving Credit Advances.
(i) Tranche A. Each Tranche A Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche A Revolving Credit Advances
denominated in Dollars or any Committed Currency to any Borrower (other than IFF
Singapore) from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
(based in respect of any Revolving Credit Advances to be denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Revolving Credit Borrowing)
not to exceed such Lender’s Unused Tranche A Commitment. Each Revolving Credit
Borrowing under the Tranche A Facility shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Tranche A Revolving Credit Advances of the
same Type and in the same currency made on the same day by the Lenders ratably
according to their respective Tranche A Revolving Credit Commitments. Within the
limits of each Lender’s Tranche A Revolving Credit Commitment, any Borrower may
borrow under this Section 2.01(a)(i), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(a)(i).

(ii)        Tranche B. Each Tranche B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche B Revolving Credit Advances

 

25



--------------------------------------------------------------------------------

denominated in Dollars or any Committed Currency to any Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an amount (based in respect of any
Tranche B Revolving Credit Advances to be denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing) not to exceed
such Lender’s Unused Tranche B Commitment. Each Revolving Credit Borrowing under
the Tranche B Facility shall be in an amount not less than the Revolving Credit
Borrowing Minimum or the Revolving Credit Borrowing Multiple in excess thereof
and shall consist of Eurocurrency Rate Advances in the same currency made on the
same day by the Lenders ratably according to their respective Tranche B
Revolving Credit Commitments. Within the limits of each Lender’s Tranche B
Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a)(ii), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a)(ii).

(b)        The Swing Line Advances. (i) Tranche A. Each Tranche A Swing Line
Bank severally agrees, on the terms and conditions hereinafter set forth, to
make Tranche A Swing Line Advances denominated in Dollars to any Borrower (other
than IFF Singapore) from time to time on any Business Day during the period from
the date hereof until the Termination Date applicable to the Tranche A Swing
Line Bank (A) in an aggregate amount not to exceed at any time outstanding the
Tranche A Swing Line Subfacility and (B) in an amount for each such Advance not
to exceed an amount equal to the Unused Tranche A Commitments of the Tranche A
Lenders on such Business Day. Each Tranche A Swing Line Borrowing shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
shall consist of Base Rate Advances made on the same day by the Tranche A Swing
Line Banks ratably according to their respective Tranche A Swing Line
Commitments. Within the limits of the Tranche A Swing Line Subfacility and
within the limits referred to in clause (B) above, the Borrowers may borrow
under this Section 2.01(b)(i), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(b)(i).

(i)        Tranche B. Each Tranche B Swing Line Bank severally agrees, on the
terms and conditions hereinafter set forth, to make Tranche B Swing Line
Advances (x) denominated in Dollars to any Borrower from time to time on any
Business Day during the period from the date hereof until the Termination Date
applicable to the Tranche B Swing Line Bank (A) in an aggregate amount not to
exceed at any time outstanding the Tranche B Swing Line Subfacility (Dollar) and
(B) in an amount for each such Advance not to exceed an amount equal to the
Unused Tranche B Commitments of the Tranche B Lenders on such Business Day and
(y) denominated in Euros to any Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date applicable to
the Tranche B Swing Line Bank (A) in an aggregate amount not to exceed at any
time outstanding the Tranche B Swing Line Subfacility (Euro) and (B) in an
amount for each such Advance not to exceed an amount equal to the Unused Tranche
B Commitments of the Tranche B Lenders on such Business Day. Each Tranche B
Swing Line Borrowing shall be in an amount of (1) in the case of the Tranche B
Swing Line Subfacility (Dollar), $5,000,000 or an integral multiple of
$1,000,000 in excess thereof or (2) in the case of the Tranche B Swing Line
Subfacility (Euro), €5,000,000 or an integral multiple of €1,000,000 in excess
thereof and, in each

 

26



--------------------------------------------------------------------------------

case, shall consist of Eurocurrency Rate Advances made on the same day by the
Tranche B Swing Line Banks ratably according to their respective Tranche B Swing
Line Commitments. Within the limits of the Tranche B Swing Line Subfacility
(Dollar) and the Tranche B Swing Line Subfacility (Euro) and within the limits
referred to in clauses (x)(B) and (y)(B) above, the Borrowers may borrow under
this Section 2.01(b)(ii), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(b)(ii).

SECTION 2.02.        Making the Advances. (a) Except as otherwise provided in
Section 2.02(b), each Revolving Credit Borrowing shall be made on notice, given
not later than (x) 11:00 A.M. (New York City time) on the third Business Day
prior (or the second Business Day prior for any Revolving Credit Borrowing on
the Effective Date) to the date of the proposed Revolving Credit Borrowing in
the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars, (y) 1:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency or (z) 12:00 noon (New York City time) on
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by any Borrower to the Agent
(and simultaneously to the Sub-Agent), which shall give to each Appropriate
Lender prompt notice thereof by telecopier. Each such notice of a Revolving
Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be in writing,
via email or telecopier, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Revolving Credit Advance.
Each Appropriate Lender shall, before 1:00 P.M. (New York City time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing in accordance with
the respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent’s address referred to in Section 9.02 or at the
applicable Payment Office, as the case may be; provided, however, that, if such
Borrowing is denominated in the currency of any outstanding Swing Line Advance
under the same Facility, the Agent shall first make a portion of such funds
equal to the aggregate principal amount of such Swing Line Advances made by the
applicable Swing Line Bank and by any other Appropriate Lender and outstanding
on the date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the applicable Swing Line Bank and
such other Appropriate Lenders for repayment of such Swing Line Advances.

(b)        Each Tranche A Swing Line Borrowing shall be made on notice, given
not later than 1:00 P.M. (New York City time) on the date of the proposed Swing
Line Borrowing by the applicable Borrower to the Tranche A Swing Line Banks and
the Agent, of which the Agent

 

27



--------------------------------------------------------------------------------

shall give prompt notice to the Tranche A Lenders. Each Tranche B Swing Line
Borrowing shall be made on notice, given not later than 10:00 A.M. (London time)
on the date of the proposed Swing Line Borrowing in the case of a Tranche B
Swing Line Borrowing, in each case by the applicable Borrower to the Tranche B
Swing Line Banks and the Sub-Agent, of which the Sub-Agent shall give prompt
notice to the Agent and the Agent shall give prompt notice to the Tranche B
Lenders. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be in writing, via email or telecopier, specifying therein the
requested (i) date of such Borrowing, (ii) amount of such Borrowing and
(iii) Interest Period of such Borrowing (which Interest Period shall end no
later than the fifth Business Day after the requested date of such Borrowing).
Upon fulfillment of the applicable conditions set forth in Article III, the
applicable Swing Line Banks shall, before 5:00 P.M. (New York City time) in the
case of a Tranche A Swing Line Borrowing and before 5:00 P.M. (London time) in
the case of a Tranche B Swing Line Borrowing on the date of such Swing Line
Borrowing, make such Swing Line Borrowing available to the Borrower requesting
such Swing Line Borrowing as specified in the applicable Notice of Swing Line
Borrowing, in same day funds. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.

Upon written demand by an applicable Swing Line Bank, with a copy of such demand
to the Agent, each other Appropriate Lender will purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other Lender,
such other Lender’s Ratable Share of such outstanding Swing Line Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Swing Line Bank, by deposit to the Agent’s Account, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender. Each Borrower
hereby agrees to each such sale and assignment. Each Lender agrees to purchase
its Ratable Share of (i) an outstanding Tranche A Swing Line Advance on (x) the
Business Day on which demand therefor is made by the Swing Line Bank which made
such Advance, provided that notice of such demand is given not later than 11:00
A.M. (New York City time) on such Business Day or (y) the first Business Day
next succeeding such demand if notice of such demand is given after such time
and (ii) an outstanding Tranche B Swing Line Advance on the third Business Day
after the date demand therefor is made by the Swing Line Bank which made such
Advance. Upon any such assignment by any Swing Line Bank to any other Lender of
a portion of a Swing Line Advance, such Swing Line Bank represents and warrants
to such other Lender that such Swing Line Bank is the legal and beneficial owner
of such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrowers. If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Agent, such Lender agrees to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date such Lender is
required to have made such amount available to the Agent until the date such
amount is paid to the Agent, at the higher of the Overnight Rate and the cost of
funds incurred by the Agent in respect of such amount, plus any administrative,
processing or similar fees customarily charge by the Agent in connection with
the foregoing. If such Lender shall pay to the Agent such amount for the account
of such Swing Line Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Swing Line Advance made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Advance made by such Swing Line Bank shall be reduced
by such amount on such Business Day.

 

28



--------------------------------------------------------------------------------

(c)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurocurrency Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than the Revolving Credit Borrowing Minimum or if the obligation of the
Appropriate Lenders to make Eurocurrency Rate Advances shall then be suspended
pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not
be outstanding as part of more than six separate Revolving Credit Borrowings.

(d)        Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower requesting the
Borrowing. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, such Borrower shall indemnify each Appropriate Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding any
loss of profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

(e)        Unless the Agent shall have received notice from an Appropriate
Lender prior to the time of any Revolving Credit Borrowing or Swing Line
Borrowing that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.02, as applicable, and
the Agent may, in reliance upon such assumption, make available to the Borrower
requesting the Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (i) in the case of such
Borrower, the higher of the interest rate applicable at the time to the Advances
comprising such Borrowing and the cost of funds incurred by the Agent in respect
of such amount and (ii) in the case of such Lender, the higher of the Overnight
Rate and the cost of funds incurred by the Agent in respect of such amount, plus
any administrative, processing or similar fees customarily charged by the Agent
in connection with the foregoing. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(f)        In respect of any Borrower not organized under the laws of the United
States or any State thereof, any Lender may, with notice to the Agent and the
Company, fulfill its Commitment by causing another of its offices, branches or
Affiliates to act as the Lender in respect of such Borrower.

(g)        The failure of any Appropriate Lender to make the Revolving Credit
Advance to be made by it as part of any Borrowing shall not relieve any other
Appropriate Lender of its

 

29



--------------------------------------------------------------------------------

obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Revolving Credit Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03.        [Reserved].

SECTION 2.04.        Fees. (a) Commitment Fee. The Company agrees to pay or
cause to be paid to the Agent for the account of each Lender a commitment fee
from the Effective Date in the case of each Initial Lender and from the
effective date specified in the Assumption Agreement or in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date applicable to such Lender payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2018, and on the Termination Date applicable to each Lender
at a rate per annum equal to the Applicable Percentage in effect from time to
time on the aggregate amount of such Lender’s Unused Commitment plus its Ratable
Share of the average daily outstanding Swing Line Advances under the applicable
Facility during such quarter, provided that no Defaulting Lender shall be
entitled to receive any commitment fee for any period during which that Lender
is a Defaulting Lender (and the Company shall not be required to pay such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b)        Agent’s Fees. The Company shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.05.        Termination or Reduction of the Commitments. (a) The
Company shall have the right, upon at least two Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments of the Lenders under any Facility, provided that each partial
reduction (x) shall be in the minimum aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) shall be made ratably
among the Appropriate Lenders in accordance with their Commitments with respect
to such Facility; provided further, that subject to Section 9.04(c), any notice
of termination or reduction by the Company may be conditioned on the occurrence
of any event, in which case such notice may be revoked by the Company (by notice
delivered to the Agent on or prior to the date of the proposed termination or
reduction) if such condition is not satisfied.

(b)        The Company shall have the right, at any time, upon at least three
Business Days’ notice to a Defaulting Lender (with a copy to the Agent), to
terminate in whole such Defaulting Lender’s Commitment under this
Section 2.05(b), provided the Borrowers will pay all principal of, and interest
accrued to the date of such payment on, Advances owing to such Defaulting Lender
and pay any accrued commitment fee payable to such Defaulting Lender pursuant to
Section 2.04(a) and all other amounts payable to such Defaulting Lender
hereunder (including but not limited to any increased costs, additional interest
or other amounts owing under Section 2.11, any indemnification for taxes under
Section 2.14, and any compensation payments due as provided in Section 9.04(c);
and upon such payments, the obligations of such Defaulting Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that (i) such Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04 and
its obligations under Section 9.04 shall survive such release and discharge as
to matters occurring prior to such

 

30



--------------------------------------------------------------------------------

date and (ii) no claim that the Borrowers may have against such Defaulting
Lender arising out of such Defaulting Lender’s default hereunder shall be
released or impaired in any way, The aggregate amount of the Commitments of the
Appropriate Lenders once reduced pursuant this Section 2.05(b) may not be
reinstated; provided, further, however, that if pursuant to this
Section 2.05(b), the Borrowers shall pay to a Defaulting Lender any principal
of, or interest accrued on, the Advances owing to such Defaulting Lender, then
the Borrowers shall either (x) confirm to the Agent that the conditions set
forth in Section 3.03(a) are met on and as of such date of payment or (y) pay or
cause to be paid a ratable payment of principal and interest to all Appropriate
Lenders who are not Defaulting Lenders.

SECTION 2.06.        Repayment of Advances. (a) Revolving Credit Advances. Each
Borrower shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Revolving Credit Advances made to it and then outstanding.

(b)        Swing Line Advances. Each Borrower shall repay to the Agent for the
ratable account of the applicable Swing Line Bank and each Appropriate Lender
which has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made to it by each of them on the earlier of (i) in the case
of a Tranche A Swing Line Advance, the fifth Business Day after the date such
Advance is made and in the case of a Tranche B Swing Line Advance, the last day
of the Interest Period specified in the applicable Notice of Swing Line
Borrowing (which Interest Period shall end no later than five Business Days
after the requested date of such Borrowing) and (ii) the Termination Date
applicable to such Lender.

SECTION 2.07.        Interest on Advances. (a) Scheduled Interest. Each Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

(i)        Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Tranche A Swing Line Advance, a rate
per annum equal at all times to the sum of (x) the Base Rate in effect from time
to time plus (y) the Applicable Margin in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full or Swing Line Advance is paid in full.

(ii)        Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance and for each Tranche B Swing Line
Advance, a rate per annum equal at all times during each Interest Period for
such Revolving Credit Advance to the sum of (x) the Eurocurrency Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or such Advance shall be paid in full.

 

31



--------------------------------------------------------------------------------

(b)        Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a), the Agent may, and upon the request
of the Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each overdue Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08.        Interest Rate Determination. (a) The Agent shall give
prompt notice to the Company and the Appropriate Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a)(i) or
(ii).

(b)        If, with respect to any Eurocurrency Rate Advances under any
Facility, the Lenders owed at least 50% of the then aggregate unpaid principal
amount of such Facility notify the Agent that the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the applicable
Borrower and the Appropriate Lenders, whereupon (i) the Borrower of such
Eurocurrency Rate Advances will, on the last day of the then existing Interest
Period therefor, (A) if such Eurocurrency Rate Advances are denominated in
Dollars, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (ii) the obligation of the Appropriate Lenders to make,
or to Convert Revolving Credit Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Company and the Appropriate
Lenders that the circumstances causing such suspension no longer exist.

(c)        If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Appropriate Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances,

(d)        On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances

 

32



--------------------------------------------------------------------------------

and (ii) if such Eurocurrency Rate Advances are denominated in a Committed
Currency, be exchanged for an Equivalent amount of Dollars and Convert into Base
Rate Advances.

(e)        Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.

(f)        If Reuters LIBOR01 Page is unavailable,

(i)        the Agent shall forthwith notify the applicable Borrower and the
Appropriate Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances,

(ii)        each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (B) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be prepaid
by the applicable Borrower or be automatically exchanged for an Equivalent
amount of Dollars and be Converted into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii)        the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

(g)        If any Borrower shall request an Interest Period of other than one,
two, three or six months and such Interest Period is approved by the Appropriate
Lenders in accordance with clause (c) of the definition of Interest Period, the
Eurocurrency Rate Advances subject to such request shall bear interest at the
rate per annum equal to the rate determined by the Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Reuters
LIBOR01 Page rate (for the longest period for which the applicable Reuters
LIBOR01 Page rate is available for the applicable currency) that is shorter than
such Interest Period and (b) the applicable Reuters LIBOR01 Page rate for the
shortest period (for which such Reuters LIBOR01 Page rate is available for the
applicable currency) that exceeds such Interest Period, in each case, at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period. When determining the rate for a period which is less
than the shortest period for which the Reuters LIBOR01 Page rate is available,
the Reuters LIBOR01 Page rate for purposes of paragraph (a) above shall be
deemed to be the Overnight Rate.

(h)        If the Company and the Agent reasonably determine (which
determination shall be conclusive absent manifest error) that (i) an interest
rate is not ascertainable pursuant to the

 

33



--------------------------------------------------------------------------------

provisions of the definition of Eurocurrency Rate and the inability to ascertain
such rate is unlikely to be temporary or (ii) the circumstances set forth in
clause (i) above have not arisen but the supervisor for the administrator of the
Eurocurrency Rate or a Governmental Authority having jurisdiction over the Agent
has made a public statement identifying a specific date after which the
Eurocurrency Rate shall no longer be used for determining interest rates for
loans, then the Eurocurrency Rate shall be an alternate rate of interest
established by the Agent and the Company that gives due consideration to the
prevailing market convention for determining a rate of interest for syndicated
loans of this type in the United States at such time (any such rate, the
“Successor Benchmark Rate”), and the Agent and the Company may enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable and,
notwithstanding anything to the contrary in Section 9.01, such amendment shall
become effective at 5:00 P.M. on the fifth Business Day after the Agent shall
have posted such proposed amendment to all Lenders without any further action or
consent of any other party to this Agreement unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Agent notice that such
Required Lenders do not accept such amendment; provided, that if a Successor
Benchmark Rate has not been established pursuant to the foregoing, at the option
of the Company, the Company and the Required Lenders may select a different
Successor Benchmark Rate that is reasonably commercially practicable for the
Agent to administer (as determined by the Agent in its sole discretion) and,
upon not less than 15 Business Days’ prior written notice to the Agent, the
Agent, such Required Lenders and the Company may enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and, notwithstanding anything to
the contrary in Section 9.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement; provided,
further, that until such Successor Benchmark Rate has been determined pursuant
to this paragraph, (i) any request for Borrowing, the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate Advance
shall be ineffective and (ii) all outstanding Borrowings shall be converted to
Base Rate Advances. Notwithstanding anything herein to the contrary, any
Successor Benchmark Rate shall provide that if such rate is less than zero, such
rate shall be zero for all purposes of this Agreement.

SECTION 2.09.        Optional Conversion of Revolving Credit Advances. The
Borrower of any Advance may on any Business Day, upon notice given to the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of
Sections 2.08 and 2.12, Convert all Revolving Credit Advances denominated in
Dollars of one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Appropriate Lenders in accordance with their Revolving Credit
Commitments. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Dollar
denominated Revolving Credit Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest

 

34



--------------------------------------------------------------------------------

Period for each such Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower giving such notice.

SECTION 2.10.        Prepayments of Advances. (a) Optional. Each Borrower may,
upon notice at least two Business Days prior to the date of such prepayment, in
the case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Revolving Credit Advances shall be in an
aggregate principal amount of not less than the Revolving Credit Borrowing
Minimum or a Revolving Credit Borrowing Multiple in excess thereof, (y) each
partial prepayment of Swing Line Advances shall in an aggregate principal amount
of not less than $1,000,000 or €1,000,000, as applicable, and (z) in the event
of any such prepayment of a Eurocurrency Rate Advance, such Borrower shall be
obligated to reimburse the Appropriate Lenders in respect thereof pursuant to
Section 9.04(c) for any such prepayment other than on the last day of the
Interest Period for such Advance; provided, further, that, if a notice of
prepayment is given in connection with a conditional notice of termination of
Commitments as contemplated by Section 2.05(a), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.05(a) and the Company shall remain liable for any amounts in respect
of such proposed prepayment pursuant to Section 9.04(c).

(b)        Mandatory. (i) If, on any date, the Agent notifies the Company that,
on any interest payment date in respect of a Facility, the sum of the aggregate
principal amount of all Advances then outstanding (in each case determined as
the Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies) then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments of the Appropriate Lenders on such date,
the Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Advances owing by the Borrowers in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Revolving Credit
Commitments of the Appropriate Lenders on such date.

(i)        If, on any date that Tranche B Swing Line Advances are outstanding,
the Agent notifies the Company that the sum of the aggregate principal amount of
all Tranche B Revolving Credit Advances then outstanding (in each case
determined as the Equivalent in Dollars of the aggregate principal amount of all
Advances denominated in Euro) plus the aggregate principal amount of all Tranche
B Swing Line Advances then outstanding (in each case determined as the
Equivalent in Dollars of the aggregate principal amount of all Advances
denominated in Euro) exceeds 100% of the Tranche B Facility on such date, the
Borrowers shall, as soon as practicable and in any event within one Business Day
after receipt of such notice, prepay the outstanding principal amount of any
Tranche B Revolving Credit Advances or Tranche B Swing Line Advances owing by
the Borrowers in an aggregate amount sufficient to reduce such sum to an amount
not to exceed the Tranche B Facility on such date.

 

35



--------------------------------------------------------------------------------

(ii)        Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance or Tranche B Swing Line Advance on a date other than the last day
of an Interest Period or at its maturity, any additional amounts which the
applicable Borrower shall be obligated to reimburse to the Appropriate Lenders
in respect thereof pursuant to Section 9.04(c). The Agent shall give prompt
notice of any prepayment required under this Section 2.10(b) to the Company and
the Appropriate Lenders.

SECTION 2.11.        Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrowers will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b)        Capital Requirements. If any Lender reasonably determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Advances
made by, or Swing Line Advances held by, such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

36



--------------------------------------------------------------------------------

(c)        Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, and demonstrating in
reasonable detail the calculations used, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrowers, shall be conclusive absent manifest
error. In preparation of any certificate by a Lender or other Recipient under
this subsection (c), such Person shall not be required to disclose any
information that such Person reasonably deems to be confidential or proprietary.
The Borrowers shall pay such Lender or Recipient, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)        Delay in Requests. Failure or delay on the part of any Lender or
other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or other Recipient’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or other Recipient, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or other Recipient’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)        Notwithstanding any other provision of this Section 2.11, no Lender
shall demand compensation for any increased cost or reduction pursuant to this
Section 2.11 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements with similarly situated
borrowers.

SECTION 2.12.        Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Appropriate Lenders to make Eurocurrency Rate
Advances or to Convert Revolving Credit Advances into Eurocurrency Rate Advances
shall be suspended until the Agent shall notify the Company and the Lenders that
the circumstances causing such suspension no longer exist; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make Eurocurrency Rate Advances or to
continue to fund or maintain Eurocurrency Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

37



--------------------------------------------------------------------------------

SECTION 2.13.        Payments and Computations. (a) Each Borrower shall make
each payment hereunder (except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency),
irrespective of any right of counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, irrespective of any
right of counterclaim or set-off, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Section 2.11, 2.14 or 9.04(c))
to the Appropriate Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.18 or an extension of the Commitments
pursuant to Section 2.19 and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)        All computations of interest based on clause (a) of the definition of
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be, and all other computations of interest and of fees shall be
made by the Agent on the basis of a year of 360 days (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d)        Unless the Agent shall have received notice from any Borrower prior
to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the

 

38



--------------------------------------------------------------------------------

Agent on such date and the Agent may, in reliance upon such assumption, cause to
be distributed to each Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent such Borrower shall not have so made
such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the higher
of the Overnight Rate and the cost of funds incurred by the Agent in respect of
such amount, plus any administrative, processing or similar fees customarily
charge by the Agent in connection with the foregoing.

(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Appropriate Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
from one currency into another currency to the extent necessary to enable the
Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).

SECTION 2.14.        Taxes. (a) [Reserved].

(b)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)        Payment of Other Taxes by Borrowers. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(d)        Indemnification by Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be

 

39



--------------------------------------------------------------------------------

withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the Agent), or by
the Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.14, such Loan Party shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(g)        Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(g)(ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(i)        Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Borrower,

 

40



--------------------------------------------------------------------------------

(A)        any Lender that is a U.S. Person shall deliver to the Company and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)        executed originals of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(ii)        to the extent a Foreign Lender is not the beneficial owner, as
determined under U.S. federal income tax principles, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

 

41



--------------------------------------------------------------------------------

(A)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(B)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund

 

42



--------------------------------------------------------------------------------

had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.15.        Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that

(a)        so long as the Advances shall not have become due and payable
pursuant to Section 6.01, any excess payment received by any Appropriate Lender
shall be shared on a pro rata basis only with other Appropriate Lenders;

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)        the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation

SECTION 2.16.        Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, such Borrower shall promptly execute

 

43



--------------------------------------------------------------------------------

and deliver to such Lender a Note payable to the order of such Lender in a
principal amount up to the Revolving Credit Commitment of such Lender.

(b)        The Register maintained by the Agent pursuant to Section 9.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

(c)        Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.17.        Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of such Borrower and its Subsidiaries.

SECTION 2.18.        Increase in the Aggregate Revolving Credit Commitments.
(a) The Company may, at any time but in any event not more than once in any
calendar year prior to the Termination Date, by notice to the Agent, request
that the aggregate amount of the Revolving Credit Commitment under any Facility
be increased by an amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $1,250,000,000 and (ii) on the date of any
request by the Company for a Commitment Increase and on the related Increase
Date the applicable conditions set forth in Section 3.03 shall be satisfied.

(b)        The Agent shall promptly notify the Appropriate Lenders of a request
by the Company for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment. If the Appropriate Lenders notify the
Agent that they are willing to increase the amount of their respective Revolving
Credit Commitments under the applicable Facility by an

 

44



--------------------------------------------------------------------------------

aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Appropriate
Lenders willing to participate therein in such amounts as are agreed between the
Company and the Agent.

(c)        Promptly following each Commitment Date, the Agent shall notify the
Company as to the amount, if any, by which the Appropriate Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Appropriate Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Company may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Appropriate Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $10,000,000 or more.

(d)        On each Increase Date, each Eligible Assignee that accepts an offer
to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in a form reasonably
satisfactory to the Agent;

(i)        an assumption agreement from each Assuming Lender, if any, in form
and substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

(ii)        confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Company and
the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 3.03 and in the immediately preceding sentence of this Section 2.18(d),
the Agent shall notify the Appropriate Lenders (including, without limitation,
each Assuming Lender) and the Company, on or before 1:00 P.M. (New York City
time), by telecopier, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, purchase at par that portion of
outstanding Revolving Credit Advances of the other Appropriate Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Revolving Credit Advances to be funded and held on a pro rata basis by the
Appropriate Lenders in accordance with their Ratable Shares.

 

45



--------------------------------------------------------------------------------

SECTION 2.19. Extension of Commitment Termination Date. (a) Requests for
Extension. The Company may, by notice to the Agent (who shall promptly notify
the Lenders) not earlier than 60 days and not later than 30 days prior to any
anniversary of the Effective Date (the “Extension Date”), request that each
Lender extend such Lender’s Termination Date for an additional one year from the
Termination Date; provided, however that on the date of any request by the
Company for an extension of the Termination Date and on the related Extension
Date the applicable conditions set forth in Section 3.03 shall be satisfied;
provided, further, that the Company may make no more than two requests to extend
the Commitment Termination Date pursuant to this Section 2.19(a).

(b)        Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by written notice to the Agent given not later
than 15 days later than the date of its receipt of such request (the “Notice
Date”), advise the Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Termination Date (a
“Non-Extending Lender”) shall notify the Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Agent on or before the Notice Date shall be deemed
to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.

(c)        Notification by Agent. The Agent shall notify the Company of each
Lender’s determination under Section 2.19(b) within three Business Days after
the Notice Date.

(d)        Additional Commitment Lenders. The Company shall have the right on or
before the Extension Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) with the approval of the Agent and the
Swing Line Banks (which approvals shall not be unreasonably withheld), each of
which Additional Commitment Lenders shall have entered into an Assumption
Agreement pursuant to which such Additional Commitment Lender shall, effective
as of the Extension Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

(e)        Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Lenders that have agreed so to extend their
Termination Date and the additional Revolving Credit Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Credit Commitments in effect immediately prior to the Extension
Date, then, effective as of the Extension Date, the Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the existing Termination Date (except that, if
such date is not a Business Day, such Termination Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

SECTION 2.20.        Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply:

 

46



--------------------------------------------------------------------------------

(i)        so long as no Event of Default has occurred and is continuing, such
Defaulting Lenders’ Ratable Share of the Swing Line Advances under a Facility
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders having a Revolving Credit Commitment under such
Facility pro rata in accordance with their respective Revolving Credit
Commitments under such Facility; provided that (A) the sum of each
Non-Defaulting Lender’s aggregate principal amount of Revolving Credit Advances
and allocated share of the Swing Line Advances may not in any event exceed the
Revolving Credit Commitment under the applicable Facility of such Non-Defaulting
Lender as in effect at the time of such reallocation and (B) subject to
Section 9.14, neither such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto will constitute a waiver or release of any claim the
Company, any other Borrower, the Agent, any Swing Line Bank or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii)        to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the Swing Line Advances under a Facility cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrowers will, not later than three Business Days after written
demand by the Agent (at the direction of a Swing Line Bank in respect of such
Facility), (A) Cash Collateralize the obligations of the Borrowers in respect of
such Swing Line Advances in an amount at least equal to the aggregate amount of
the unreallocated portion of such Swing Line Advances, or (B) make other
arrangements reasonably satisfactory to the Agent and each applicable Swing Line
Bank, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender;

(iii)        any amount paid by the Borrowers or otherwise received by the Agent
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will not be
paid or distributed to such Defaulting Lender, but will instead be retained by
the Agent in a segregated non-interest bearing account until (subject to
Section 2.20(c)) the termination of the Revolving Credit Commitments under the
applicable Facility and payment in full of all obligations of the Borrowers
hereunder and will be applied by the Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Agent under this Agreement, second to the payment of any amounts owing by
such Defaulting Lender to a Swing Line Bank in respect of such Facility (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Appropriate Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder in respect of such Facility, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal then due and payable to the Non-Defaulting Lenders hereunder in
respect of such Facility ratably in accordance with the amounts thereof then due
and payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders, and seventh after the

 

47



--------------------------------------------------------------------------------

termination of the Revolving Credit Commitments under such Facility and payment
in full of all obligations of the Borrowers hereunder, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.20 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto; and

(iv)        so long as such Lender is a Defaulting Lender in respect of the
applicable Facility, no Swing Line Bank shall be required to fund any Swing Line
Advance unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(a)(ii), and
participating interests in any newly made Swing Line Advance shall be allocated
among Non-Defaulting Lenders in a manner consistent with Section 2.20(a)(ii)
(and such Defaulting Lender shall not participate therein).

(b)        No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.20, performance by the Company of its obligations shall not be excused
or otherwise modified as a result of the operation of this Section 2.20. The
rights and remedies against a Defaulting Lender under this Section 2.20 are in
addition to any other rights and remedies which the Company, any other Borrower,
the Agent, any Swing Line Bank or any Lender may have against such Defaulting
Lender.

(c)        If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Credit Advances of the other Lenders in respect
of the applicable Facility or take such other actions as the Agent may determine
to be necessary to cause the Revolving Credit Advances under such Facility and
funded and held on a pro rata basis by the Appropriate Lenders in accordance
with their Ratable Shares, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.21.        Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires a Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder

 

48



--------------------------------------------------------------------------------

or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)        the Company or the assignee assuming such obligations shall have paid
to the Agent the assignment fee (if any) specified in Section 9.07;

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)        such assignment does not conflict with applicable law; and

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.22.        Termination of Borrowers. Upon the payment and performance
in full of all of the indebtedness, liabilities and obligations under this
Agreement and the Notes of

 

49



--------------------------------------------------------------------------------

any Borrower other than the Company then, so long as at the time no Notice of
Revolving Credit Borrowing in respect of such Borrower is outstanding, such
Borrower’s status as a “Borrower” shall terminate upon written notice to such
effect from the Agent to the Lenders (which notice the Agent shall give promptly
upon its receipt of a request therefor from the Company). Thereafter, the
Lenders shall be under no further obligation to make any Advance hereunder to
such Person; provided, however, that nothing in this Agreement shall prohibit or
prevent the Company from designating any former Borrower as a Designated
Subsidiary, so long as such designation is made in accordance with, and subject
to the satisfaction of the conditions precedent set forth in, Section 9.09.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.        Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement (as amended by Amendment No. 2) shall become
effective on and as of the first date (the “Effective Date”) on which all of the
following conditions precedent have been satisfied:

(a)        Each of the Borrowers, the Initial Lenders and the Agent shall have
delivered an executed counterpart to Amendment No. 2.

(b)        The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent) required to be paid pursuant to this Agreement, in the case of expenses
to the extent invoiced at least three Business Days prior to the Effective Date.

(c)        On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:

(i)        The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)        No event has occurred and is continuing that constitutes a Default.

(d)        The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:

(i)        The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16 (to the extent requested at least three Business
Days in advance of the Effective Date).

(ii)        Certified copies of the resolutions of the Board of Directors or
other similar governing body of each Loan Party approving this Agreement and the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes, as
applicable.

 

50



--------------------------------------------------------------------------------

(iii)        A certificate of the Secretary or an Assistant Secretary or
comparable officer of each Loan Party certifying the names and true signatures
of the officers of such Loan Party authorized to sign this Agreement and the
Notes and the other documents to be delivered hereunder.

(iv)        A favorable opinion of (A) Cleary Gottlieb Steen & Hamilton LLP,
counsel for the Company, (B) Heussen, local counsel for the Dutch Loan Parties
and (C) Baker McKenzie, local counsel for IFF Singapore, each in a form
reasonably satisfactory to the Agent and as to such other matters as any Lender
through the Agent may reasonably request.

(e)        Each of the Lenders shall have received, at least three Business Days
in advance of the Effective Date, all documentation and other information, as
has been reasonably requested in writing at least ten (10) Business Days prior
to the Effective Date, required by Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act and a Beneficial Ownership Certification if it
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

SECTION 3.02.        Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary is subject to the receipt by the Agent on or before the date of such
initial Advance of each of the following, in form and substance reasonably
satisfactory to the Agent:

(a)        The Notes of such Designated Subsidiary to the order of the Lenders
to the extent requested by any Lender pursuant to Section 2.16.

(b)    Certified copies of the resolutions of the Board of Directors or other
similar governing body of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes, as applicable.

(c)        A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and the Notes to be
delivered by it and the other documents to be delivered by it hereunder.

(d)        A Designation Agreement duly executed by such Designated Subsidiary
and the Company.

(e)    Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary in a form reasonably satisfactory to the Agent, and as to
such other matters as any Lender through the Agent may reasonably request.

(f)        All documentation and other information reasonably requested by any
Lender to satisfy the requirements of Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act

 

51



--------------------------------------------------------------------------------

SECTION 3.03.        Conditions Precedent to Each Borrowing, Commitment Increase
and Commitment Extension. The obligation of each Appropriate Lender and each
Swing Line Bank to make an Advance (other than a Swing Line Advance made by a
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing, each
Commitment Increase and each extension of Commitments pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or the applicable Increase Date or
Extension Date (as the case may be), the following statements shall be true (and
each of the giving of the applicable Notice of Revolving Credit Borrowing,
Notice of Swing Line Borrowing, request for Commitment Increase or request for
Commitment extension and the acceptance by any Borrower of the proceeds of such
Borrowing or such Increase Date shall constitute a representation and warranty
by such Borrower that on the date of such Borrowing or such Increase Date or
Extension Date such statements are true):

(i)        the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings, the representations set forth in subsection (e)
thereof and in subsection (f) thereof) are correct in all material respects
(unless qualified by materiality in which case are true and correct in all
respects) on and as of such date (except for those representations and
warranties that specifically relate to a prior date, which shall have been
correct on such prior date), before and after giving effect to such Borrowing,
such Commitment Increase or such Commitment extension and to the application of
the proceeds therefrom, as though made on and as of such date, and additionally,
if such Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct in all material respects (unless qualified by
materiality in which case are true and correct in all respects) on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, such
Commitment Increase or such Commitment extension (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date) and to the application of the
proceeds therefrom, as though made on and as of such date, and

(ii)        no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or such Commitment extension or from the
application of the proceeds therefrom, that constitutes a Default.

SECTION 3.04.        Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.02, as
the case may be, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Company, by notice to the Lenders, designates as the
proposed Effective Date or the date of the initial Advance to the applicable
Designated Subsidiary, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and each date of initial Advance to a Designated Subsidiary, as applicable and
such notice shall be conclusive and binding.

 

52



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.        Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a)        Status. Each Loan Party is duly organized or duly incorporated (as
the case may be), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization.

(b)        Power and Authority. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party, and the consummation of
the transactions contemplated thereby, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
conflict with (i) such Loan Party’s charter, by-laws or other constitutive
documents or (ii) any law or any material contractual restriction, or to the
knowledge of the Company, any other contractual restriction, binding on or
affecting such Loan Party.

(c)        Validity and Admissibility in Evidence. All Authorizations required
(i) for the due execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party or (ii) to make the Loan Documents to
which it is a party admissible in evidence in its jurisdiction of incorporation
have been obtained or effected and are in full force and effect.

(d)        Binding Obligations. Each Loan Document once delivered will have been
duly executed and delivered by the Loan Party party thereto and each Loan
Document once delivered will be the legal, valid and binding obligation of the
Loan Party party thereto enforceable against it in accordance with its terms
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and may be
subject to the discretion of courts with respect to the granting of equitable
remedies and to the power of courts to stay proceedings for the execution of
judgments.

(e)        Financial Statements. The Consolidated balance sheet of the Company
and its Subsidiaries as at December 31, 2017, and the related Consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
financial year then ended, accompanied by an opinion of the Company’s auditors,
copies of which have been furnished to each Lender, fairly present in all
material respects the Consolidated financial condition of the Company and its
Subsidiaries as at such date and the Consolidated results of the operations of
the Company and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied. Since December 31, 2017, there has
been no Material Adverse Change.

(f)        No Proceedings Pending or Threatened. There is no pending or
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Company or any of
its Subsidiaries before any court, governmental agency or arbitrator that
(i) except as disclosed in the Disclosure Documents (excluding any risk factor
disclosure contained in a “risk factors” section (other than any factual
information contained therein) or in any “forward-looking statements” legend or
other similar disclosures included

 

53



--------------------------------------------------------------------------------

therein to the extent they are similarly predictive or forward-looking in
nature), could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated thereby.

(g)        Margin Stock Regulations. No Loan Party is engaged, principally or as
one of its important activities, in the business of extending and no Loan Party
will, principally or as one of its important activities, extend credit for the
purpose of purchasing or carrying margin stock (within the meaning of the United
States Regulation U issued by the Board of Governors of the United States
Federal Reserve System (“Regulation U”)), and no proceeds of any Advances will
be used directly or indirectly to purchase or carry any margin stock, or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in violation of Regulation U.

(h)        Investment Company. No Loan Party is required to be registered as an
“investment company” under the Investment Company Act of 1940.

(i)        No Misleading Information.

(i)        Any written or formally presented information taken as a whole and
other than projections, estimates and other forward-looking materials and
information of a general economic or industry nature provided by the Company or
any of its Subsidiaries for the purposes of the Information Memorandum was true
and accurate in all material respects as at the date it was provided.

(ii)        Nothing has been omitted from the Information Memorandum and no
information has been given or withheld that results in the information contained
in the Information Memorandum, when taken as a whole, being untrue or misleading
in any material respect.

(iii)        All written or formally presented information taken as a whole and
other than projections, estimates and other forward-looking materials and
information of a general economic or industry nature (other than the Information
Memorandum taken as a whole and other than projections, estimates and other
forward-looking materials and information of a general economic or industry
nature) supplied by the Company or any of the Company’s Subsidiaries to the
Agent or any Lender is true, complete and accurate in all material respects as
at the date it was given and is not misleading in any material respect (after
giving effect to any supplements and updates provided thereto).

(j)        Dutch Banking Act. Each Dutch Loan Party is in compliance with the
Dutch Financial Supervision Act (Wet op het financieel toezicht) and any
regulations issued pursuant thereto (including, but not limited to, the Policy
Guidelines and Exemption Regulation).

(k)        Tax Status. No notice under Section 36 of the Tax Collection Act
(Invorderingswet 1990) has been given by any Subsidiaries of the Company
incorporated in the Netherlands.

(l)        Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption

 

54



--------------------------------------------------------------------------------

Laws and applicable anti-money laundering laws and Sanctions, and the Company,
its Subsidiaries and their respective directors, officers and, to the knowledge
of the Company, its and its Subsidiaries’ employees and agents, when acting on
behalf of the Company, are in compliance with Anti-Corruption Laws and
applicable anti-money laundering laws and Sanctions in all material respects.
None of (a) the Company, any Subsidiary or any of their respective directors or
officers or (b) to the knowledge of the Company, any employee or agent of the
Company or any Subsidiary that will act in any capacity in connection with this
Agreement established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will result in a
violation of Anti-Corruption Laws or applicable anti-money laundering laws or
Sanctions.

(m)        Disclosure. As of the Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all material respects.

(n)        Patriot Act. The Company is in compliance in all material respects
with applicable provisions of the Patriot Act.

ARTICLE 5

COVENANTS OF THE COMPANY

SECTION 5.01.        Affirmative Covenants. From and after the Effective Date
and for so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder:

(a)        Authorization. Each Loan Party shall promptly (i) obtain, comply with
and do all that is necessary to maintain in full force and effect; and
(ii) supply certified copies to the Agent of, any Authorization required under
any law or regulation of its jurisdiction of incorporation to enable it to
perform all of its payment and other material obligations under any Loan
Document to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Loan Document.

(b)        Compliance with Laws. Each Loan Party shall comply, and cause each of
its Subsidiaries to comply with all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, compliance with ERISA
and Environmental Laws and Environmental Permits, except where
(i) non-compliance would not, in the aggregate, have a Material Adverse Effect
or (ii) the necessity of compliance therewith is contested in good faith by
appropriate proceedings. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable anti-money laundering laws and Sanctions.

(c)        Taxes. Each Loan Party shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that no Loan Party nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,

 

55



--------------------------------------------------------------------------------

charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP.

(d)        Maintenance of Insurance. Each Loan Party shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Loan Parties or such
Subsidiary operates; provided, however, that each of the Loan Parties and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Loan Parties or such Subsidiary operates and to the extent consistent
with prudent business practice.

(e)        Preservation of Corporate Existence, Etc. Each Loan Party shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises, provided, however, that each of the Loan Parties and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b) (including for the avoidance of doubt, the Palate Acquisition)
and provided further that neither the Loan Parties nor any of their Subsidiaries
shall be required to preserve any right or franchise if the preservation thereof
is no longer desirable in the conduct of the business of the relevant Loan Party
or its Subsidiaries, and that the loss thereof is not disadvantageous in any
material respect to the relevant Loan Party or its Subsidiaries or the Lenders.

(f)        Keeping of Books. Each Loan Party shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Loan Parties and each such Subsidiary in accordance with, and to
the extent required by, generally accepted accounting principles in effect from
time to time.

(g)        Maintenance of Properties, Etc. Each Loan Party shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties that are used or useful in the conduct of its business in good
working order and condition (ordinary wear and tear excepted), except where
failure to do so would not result in a Material Adverse Effect.

(h)        Reporting Requirements. The Company shall furnish to the Agent (which
shall make available to the Lenders):

(i)        as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments and the absence of footnotes) by a financial officer
of the Company as having been prepared in accordance with generally accepted
accounting principles in effect at such date and a certificate of a financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted

 

56



--------------------------------------------------------------------------------

accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(ii)        as soon as available and in any event within 90 days after the end
of each fiscal year of the Company, a copy of the annual audit report for such
year for the Company and its Subsidiaries, containing the Consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or other independent public accountants of comparable
size and of international reputation (which opinion shall be unqualified as to
going concern and scope of audit) and a certificate of a financial officer of
the Company as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(iii)        as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of an officer of the Company setting forth details of such Default and the
action that the Company has taken or proposes to take with respect thereto;

(iv)        promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v)        promptly after the commencement thereof, notice of all material
actions and proceedings before any court, governmental agency or arbitrator
affecting the Company or any of its Subsidiaries of the type described in
Section 4.01(f); and

(vi)        such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

Reports and financial statements required to be delivered by the Loan Parties
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com (or any successor website) or is made publicly available
on the United States Securities and Exchange Commission’s EDGAR database
provided that the Loan Parties notify the Agent that such reports have been
posted and that such web site is accessible by the Agent and the Lenders.

(i)        Visitation Rights. Each Loan Party shall, at any reasonable time and
with reasonable prior notice and from time to time, permit the Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records

 

57



--------------------------------------------------------------------------------

and books of account of, and visit the properties of, such Loan Party and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of such Loan
Party and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants; provided however, rights of
the Agent and the Lenders shall not extend to any information covered by
attorney-client or other legal privilege or to the extent the exercise of such
inspection rights would reasonably be expected to result in violation or other
breach of any third-party confidentiality agreements). Unless an Event of
Default has occurred and is continuing, the Agent and the Lenders shall be
limited to one visit in any year, to be coordinated through the Agent.

SECTION 5.02.        Negative Covenants. From and after the Effective Date and
for so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder:

(a)        Liens, Etc. No Loan Party shall create or suffer to exist, or permit
any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

(i)        Permitted Liens;

(ii)        purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such real property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition of such
real property or equipment, or Liens existing on such real property or equipment
at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such real property) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any assets of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any assets not theretofore subject to the
Lien being extended, renewed or replaced, provided further that the aggregate
principal amount of the indebtedness secured by the Lien referred to in this
paragraph (ii) shall not exceed $125,000,000 (or its equivalent in another
currency or currencies) at any time outstanding;

(iii)        Liens on assets of a Person (including the Palate Acquired
Business) existing at the time such Person is merged into or consolidated with
the Company or any Subsidiary of the Company or becomes a Subsidiary of the
Company; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary;

(iv)        other Liens securing Debt or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$250,000,000 (or its equivalent in another currency or currencies) and (y) 15%
of Consolidated Net Tangible Assets;

 

58



--------------------------------------------------------------------------------

(v)        the replacement, extension or renewal of any Lien permitted by
paragraph (iii) above, provided that such replacement, extension or renewal
shall not extend to or cover any assets not subject to the Lien being replaced,
extended or renewed and provided further that the grantor of the Lien as obligor
of the relevant Debt shall not change and the amount of the Debt secured thereby
shall not increase as a result of such replacement, extension or renewal;

(vi)        any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;

(vii)        any Lien with respect to judgments and attachments that do not
result in an Event of Default;

(viii)        Liens or assignments of accounts receivable arising in the
ordinary course of business under supply chain financing arrangements;

(ix)        Liens existing on the date of this Agreement granted by the Company
or any of its Subsidiaries and securing Debt or other obligations outstanding on
the date of this Agreement, as set forth on Schedule 5.02(a); and

(x)        any Liens arising in connection with customary escrow arrangements
with lenders and other financing sources or any agent with respect to Debt to
fund the Palate Acquisition pending consummation of the Palate Acquisition.

(b)        Mergers, Etc. No Loan Party shall merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets (whether
now owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

(i)        any Subsidiary of the Company may merge or consolidate with or into
any other Subsidiary of the Company (provided if such merger or consolidation
involves a Loan Party, a Loan Party shall be the surviving entity or successor)
or dispose of its assets to any other Subsidiary of the Company (provided that
if a Loan Party is disposing of such assets, it disposes of them to another Loan
Party);

(ii)        any Subsidiary of the Company may merge into or dispose of assets to
the Company;

(iii)        the liquidation or reorganization of any Subsidiary of the Company
which is not a Loan Party is permitted so long as any payments or assets
distributed as a result of such liquidation or reorganization are distributed to
the Company or its Subsidiaries;

(iv)        each of the Loan Parties may merge with any other Person organized
under the laws of the same country of organization as such Loan Party so long as
the surviving corporation has the obligations expressed to be assumed by the
relevant Loan Party hereunder and legal opinions in form and content reasonably
satisfactory to the

 

59



--------------------------------------------------------------------------------

Agent have been delivered to it, provided that the Company shall provide not
less than five Business Days’ notice of any such merger, and if such merger
obligates the Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or any Lender in order for the Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations; and

(v)        a Loan Party may dispose of an asset to a Person which is not the
Company or any of its Subsidiaries on terms that such asset is to be reacquired
by a member of the Company or any of its Subsidiaries (a “Reacquisition Sale and
Leaseback Transaction”); provided that the principal obligations of Company or
such Subsidiary, when aggregated with the principal obligations of Company or
any of its Subsidiaries in respect of all other Reacquisition Sale and Leaseback
Transactions entered into after the date hereof, do not exceed $150,000,000 (or
its equivalent in another currency or currencies),

provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
provided further that notwithstanding anything to the contrary in this
Section 5.02(b), the Palate Acquisition shall be permitted.

(c)        [Reserved]

(d)        Change in Nature of Business. No Loan Party shall make, or permit any
of its Subsidiaries to make, any material change in the nature of the business
of the Company and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

(e)        Subsidiary Debt. No Loan Party shall permit any of its Subsidiaries
to create or suffer to exist, any Debt other than:

(i)        Debt owed to the Company or to a wholly-owned Subsidiary of the
Company;

(ii)        Debt (not falling within the other paragraphs of this
Section 5.02(e) but including Debt falling within paragraph (iv) of this
Section 5.02(e)) aggregating for all of the Company’s Subsidiaries not more than
$1,250,000,000 (or its equivalent in another currency or currencies) at any one
time outstanding;

(iii)        endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

(iv)        Debt owed pursuant to the Loan Documents;

(v)        Debt which is effectively subordinated to the payment obligations of
the Loan Parties to the Lenders hereunder to the reasonable satisfaction of the
Agent;

 

60



--------------------------------------------------------------------------------

(vi)        Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes;

(vii)        Debt arising as a result of a Subsidiary of the Company entering
into a Reacquisition Sale and Leaseback Transaction provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and all other Subsidiaries of the Company in respect of all other
Reacquisition Sale and Leaseback Transactions entered into after the date
hereof, do not exceed $150,000,000 (or its equivalent in another currency or
currencies);

(viii)        [reserved]; and

(ix)        Guarantees by any Subsidiary of Debt otherwise permitted pursuant to
this Section 5.02(e).

(f)        Use of Proceeds. No Loan Party will request any Borrowing, and no
Loan Party shall use, and each Loan Party shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Person (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, or
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or otherwise, in each case in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.03.        Financial Covenant. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company shall
maintain a Leverage Ratio as of the end of any Relevant Period of (x) prior to
the Palate Closing Date, not more than 3.50 to 1.00 and (y) commencing on and
after the Palate Closing Date, not more than 4.50 to 1.00, which limit shall
step down to (i) 4.25 to 1.00 as of the end of the third full fiscal quarter
ended after the Palate Closing Date, (ii) 4.00 to 1.00 as of the end of the
fifth full fiscal quarter ended after the Palate Closing Date and (iii) 3.50 to
1.00 as of the end of the ninth full fiscal quarter after the Palate Closing
Date; provided, that if the Specified Equity Offering shall not have been
consummated on or prior to the Palate Closing Date, instead of being required to
maintain a Leverage Ratio of not more than 4.50 to 1.00 as of the end of the
first full fiscal quarter after the Palate Closing Date, the Company shall
instead be required to maintain a Leverage Ratio of not more than 6.00 to 1.00
as of the end of the first full fiscal quarter after the Palate Closing Date and
thereafter shall step down as set forth above; provided, further, that
commencing on and after the end of the eighth full fiscal quarter after the
Palate Closing Date, if the Company consummates an acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, for which it paid at least $500,000,000 in consideration (a “Qualifying
Acquisition”), the maximum Leverage Ratio shall step up to no greater than 3.75
to 1.00, which shall be reduced to 3.50 to 1.00 as of the end of the third full
fiscal quarter after such Qualifying Acquisition.

 

61



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

SECTION 6.01.        Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

(a)        Non-payment. The Company or any other Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable after the same
becomes due and payable; or the Company or any other Borrower shall fail to pay
any interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any Note within three Business Days after the
same becomes due and payable; or

(b)        Misrepresentation. Any representation or warranty made by any
Borrower herein or by any Borrower (or any of its officers) in connection with
any Loan Document or by any Designated Subsidiary in the Designation Agreement
pursuant to which such Designated Subsidiary became a Borrower hereunder shall
prove to have been incorrect in any material respect when made; or

(c)        Other Obligations. (i) The Company shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(e), 5.01(h)(iii), 5.02
or 5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or

(d)        Cross Default. The Company or any of its Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $125,000,000 in the aggregate of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof,; or

(e)        Insolvency. Any Loan Party or any of the Company’s Significant
Subsidiaries shall (i) generally not pay its debts as such debts become due
(which in the case of a Luxembourg entity, and without prejudice to the
provisions set out in this paragraph, means that such Luxembourg entity is or is
deemed to be in a state of cessation of payments (cessation de payments) and has
lost its commercial creditworthiness (ebranlement de credit)), (ii) admit in
writing its inability to pay its debts generally, (iii) make a general
assignment for the benefit of creditors; or (iv) any proceeding shall be
instituted by or against any Loan Party or any of the

 

62



--------------------------------------------------------------------------------

Company’s Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors (such
as, in particular, under Luxembourg law, a “faillite”, “gestion contrôlée”,
“concordat préventif de la faillite” or a “liquidation judiciaire”), or seeking
the entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Loan Party or
any of the Company’s Significant Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f)        Judgments. Judgments or court orders for the payment of money in
excess of $125,000,000 in the aggregate shall be rendered against the Company or
any of its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or court order or (ii) there shall
be any period of 30 consecutive days during which such judgment or court order
shall not have been satisfied, vacated or stayed by reason of a pending appeal
or otherwise; provided, however, that any such judgment or court order shall not
be an Event of Default under this subsection (f) if and for so long as (i) the
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or

(g)        Change of Control or Ownership. (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Company
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Company; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of the Company (together with any successors appointed, nominated or
elected by such directors in the ordinary course) shall cease for any reason to
constitute a majority of the board of directors of the Company; or

(h)        ERISA. The Company or any of its ERISA Affiliates shall incur, or
shall be reasonably likely to incur, liability in excess of $125,000,000 in the
aggregate as a result of one or more of the following (and in each case
(i) through (iii), only if such event or condition, together with all other such
events or condition, if any, would reasonably be expected to have a Material
Adverse Effect): (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

 

63



--------------------------------------------------------------------------------

(i)        so long as any Subsidiary of the Company is a Borrower, any provision
of Article VII shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrowers, declare
the obligation of each Lender to make Advances (other than Advances to be made
by a Lender pursuant to Section 2.02(b) to fund its participation in outstanding
Swing Line Advances) to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by written notice to the Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Company or any other
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Advances to be made by a Lender pursuant to
Section 2.02(b) to fund its participation in outstanding Swing Line Advances)
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

ARTICLE 7

GUARANTY

SECTION 7.01.        Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Agreement. Without limiting the generality of
the foregoing, the Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any Borrower
to the Agent or any Lender under or in respect of this Agreement and the Notes
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.

SECTION 7.02.        Guaranty Absolute. The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting

 

64



--------------------------------------------------------------------------------

any of such terms or the rights of the Agent or any Lender with respect thereto.
The obligations of the Company under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Borrower under or in respect of this Agreement and the Notes, and a separate
action or actions may be brought and prosecuted against the Company to enforce
this Guaranty, irrespective of whether any action is brought against any
Borrower or whether any Borrower is joined in any such action or actions. The
liability of the Company under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and the Company hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a)        any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any Borrower under or in respect of this Agreement and the Notes, or any
other amendment or waiver of or any consent to departure from this Agreement or
any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;

(c)        any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)        any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement and the Notes or any
other assets of any Borrower or any of its Subsidiaries;

(e)        any change, restructuring or termination of the corporate structure
or existence of any Borrower or any of its Subsidiaries;

(f)        any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g)        the failure of any other Person to execute or deliver this Guaranty
or any other guaranty or agreement or the release or reduction of liability of
the Company or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h)        any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be

 

65



--------------------------------------------------------------------------------

returned by the Agent or any Lender or any other Person upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

SECTION 7.03.        Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

(b)        The Company hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)        The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

(d)        The Company hereby unconditionally and irrevocably waives any duty on
the part of the Agent or any Lender to disclose to the Company any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(e)        The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04.        Subrogation. The Company hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Company in violation of the immediately
preceding sentence at any time prior to the later of (a) the

 

66



--------------------------------------------------------------------------------

payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (b) the Termination Date, such amount shall be
received and held in trust for the benefit of the Agent and the Lenders, shall
be segregated from other property and funds of the Company and shall forthwith
be paid or delivered to the Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement and
the Notes, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Company shall
make payment to the Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash and (iii) the
Termination Date shall have occurred, the Agent and the Lenders will, at the
Company’s request and expense, execute and deliver to the Company appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Company of an interest in the
Guaranteed Obligations resulting from such payment made by the Company pursuant
to this Guaranty.

SECTION 7.05.        Subordination. The Company hereby subordinates any and all
debts, liabilities and other obligations owed to the Company by any Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 7.05:

(a)        Prohibited Payments, Etc. Except during the continuance of an Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to such Borrower), the Company may receive regularly
scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, the Company shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b)        Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, the Company agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c)        Turn-Over. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Borrower), the Company shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.

 

67



--------------------------------------------------------------------------------

(d)        Agent Authorization. After the occurrence and during the continuance
of any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to such Borrower), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

SECTION 7.06.        Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.

ARTICLE 8

THE AGENT

SECTION 8.01.        Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and neither the Company nor any other Loan Party
shall have rights as a third-party beneficiary of any of such provisions (except
as explicitly provided for in Section 8.06). It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 8.02.        Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Borrower or

 

68



--------------------------------------------------------------------------------

any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03.        Exculpatory Provisions. (a) The Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent:

(i)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

(b)        The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by a Borrower or a Lender.

(c)        The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

69



--------------------------------------------------------------------------------

(d)        Nothing in this Agreement or any other Loan Document shall require
the Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

SECTION 8.04.        Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company or any other Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 8.05.        Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through the Sub-Agent or any one or more sub-agents appointed by
the Agent. The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence, bad faith or
willful misconduct in the selection of such sub-agents.

SECTION 8.06.        Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders, the Company and the other Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with and subject, so long as no Event of Default is
continuing, to the approval of the Company (such approval not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States and the United Kingdom, or an Affiliate of any such
bank with an office in the United States and the United Kingdom. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

70



--------------------------------------------------------------------------------

(b)        If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Agent and, in consultation with and subject, so
long as no Event of Default is continuing, to the approval of the Company (such
approval not to be unreasonable withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

(d)        Any resignation pursuant to this Section by a Person acting as Agent
shall, unless such Person shall notify the Borrowers and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to advance
Swing Line Advances where such advance is to occur on or after the effective
date of such resignation. Upon the acceptance of a successor’s appointment as
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swing Line Bank,
(ii) the retiring Swing Line Bank shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Swing Line Bank shall enter into an Assignment and Assumption and acquire from
the retiring Swing Line Bank each outstanding Swing Line Advance of such
retiring Swing Line Bank for a purchase price equal to par plus accrued
interest.

SECTION 8.07.        Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender

 

71



--------------------------------------------------------------------------------

also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 8.08.        No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent or a Lender hereunder.

ARTICLE 9

MISCELLANEOUS

SECTION 9.01.        Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by (a) all the Lenders, do any of the following: (i) waive
any of the conditions specified in Section 3.01, (ii) change the definition of
“Required Lenders” or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(iii) release the Company from any of its obligations under Article VII,
(iv) change Section 2.15 in a manner that would alter the pro rata sharing of
payments required thereby or (v) amend this Section 9.01; or (b) each Lender
directly affected thereby, do any of the following: (i) increase the Commitments
of the Lenders other than in accordance with Section 2.18 or extend the
Termination Date with respect to a Lender other than in accordance with
Section 2.19, (ii) reduce the principal of, or rate of interest on, the Advances
or any fees or other amounts payable hereunder or (iii) postpone any date fixed
for any payment of principal of, or interest on, the Advances or any fees or
other amounts payable hereunder other than in accordance with Section 2.19; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and (y) no amendment, waiver or consent shall, unless in writing and
signed by each Swing Line Bank, in addition to the Lenders required above to
take such action, affect the rights or obligations of such Swing Line Bank under
this Agreement.

SECTION 9.02.        Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by email or facsimile as follows:

(i)        if to the Company or any other Loan Party, to it at 521 W. 57th
Street, New York, New York, 10019, Attention of Treasurer (Facsimile No.
(212) 708-7130; Telephone No. (212) 708-7231; E-mail: John.Taylor@iff.com);

 

72



--------------------------------------------------------------------------------

(ii)        if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3,
New Castle, Delaware, 19720, Attention of Bank Loan Syndications (Facsimile No.
(646) 274-5080; E-mail: glagentofficeops@citi.com, with a copy to David Jaffe,
E-mail: david.jaffe@citi.com);

(iii)        if to the Sub-Agent, to Citibank Europe plc, UK Branch, at
Citigroup Centre, 5th Floor, Canary Wharf, London, E14 5LB. Attention of
European Loans Agency, EMEA, (Facsimile No. 44 (0) 207492 3980; with a copy to
the Agent at its address and facsimile number or email address referenced
above); and

(iv)        if to a Lender, to it at its address (or facsimile number or e-mail)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)        Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)        Platform.

(i)        Each Loan Party agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders by
posting the

 

73



--------------------------------------------------------------------------------

Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Company’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

SECTION 9.03.        No Waiver; Remedies. No failure on the part of any Lender
or the Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04.        Costs and Expenses. (a) Costs and Expenses. The Company
shall pay upon demand and presentation of a statement of account (i) all
reasonable and documented out-of-pocket expenses incurred by the Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one New York counsel for the Agent, and one local counsel to
the Agent in each relevant jurisdiction) in connection with the syndication of
the Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof and
(ii) all reasonable and documented out-of-pocket expenses incurred by the Agent,
any Lender (including the reasonable and documented fees, charges and
disbursements any counsel for the Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.04(a),
or (B) in connection with the Advances made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

(b)        Indemnification by the Company. The Company shall indemnify the
Agent, the Sub-Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee but excluding

 

74



--------------------------------------------------------------------------------

loss of anticipated profits, business or anticipated savings), incurred by any
Indemnitee or asserted against any Indemnitee by any Person other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials at, on,
under, in, to or from any property currently or, to the extent of liability of
or related to the Company or any of its Subsidiaries with respect to such
property, formerly owned, leased or operated by the Company or any of its
Subsidiaries, any Environmental Action related in any way to the Company or any
of its Subsidiaries or any other liability of or related to the Company or any
of its Subsidiaries related to Environmental Laws, Environmental Permits or
Hazardous Materials, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that any such indemnity as provided in this Section 9.04(b) shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties or (y) a material breach of the obligations under
this Agreement of such Indemnitee or (B) are related to any investigation,
litigation, or proceeding (each, a “Proceeding”) that does not arise from any
act or omission by the Company and that is brought by any Indemnitee against any
other Indemnitee (other than any claims against the Administrative Agent in its
capacity or in fulfilling its role as agent with respect to this Agreement and
other than any claims arising out of any act or omission on the part of the
Company or its affiliates); provided that the Agent and the Arrangers to the
extent fulfilling their respective roles as an agent or arranger under or in
connection with this Agreement and in their capacities as such, shall remain
indemnified in respect of such Proceedings to the extent that none of the
exceptions set forth in any of clauses (x) or (y) of clause (A) above applies to
such Person at such time; provided further that any legal expenses shall be
limited to one counsel for all indemnified parties taken as a whole and if
reasonably necessary, a single local counsel for all indemnified parties taken
as a whole in each relevant jurisdiction (which may be a single local counsel
acting in multiple jurisdictions) and, solely in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected indemnified parties similarly situated
taken as a whole). This Section 9.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)        Breakage Indemnity. If any payment of principal of, or Conversion of,
any Eurocurrency Rate Advance or Tranche B Swing Line Advance is made by any
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance as a result of a payment or Conversion,
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 2.21(b), or if any Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, the

 

75



--------------------------------------------------------------------------------

applicable Borrower shall, upon written demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it reasonably incurs as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d)        Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Agent, the Sub-Agent, any Swing Line
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Agent, the Sub-Agent, such Swing Line Bank or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Swing
Line Bank solely in its capacity as such, only the Appropriate Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Appropriate Lenders’ pro rata share of the Tranche A
Revolving Credit Commitment or Tranche B Revolving Credit Commitment, as
appropriate (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agent, the Sub-Agent, such
Swing Line Bank in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent, the Sub-Agent or any such Swing Line Bank in
connection with such capacity; provided, further, that no Lender shall be liable
for any portion of such losses, claims, damages, liabilities or related expenses
to the extent they are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of the Agent, the Sub-Agent or such Swing Line Bank, as
applicable. The obligations of the Lenders under this paragraph (c) are several,
and the failure of any Lender to perform its obligations under this paragraph
(c) shall not affect any other Lender’s obligations under this paragraph nor
shall any Lender be responsible for the failure of any other Lender to perform
its obligations under this paragraph.

(e)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and each hereby waives, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages, including without limitation, any
loss of profits, business or anticipated savings (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve any
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

76



--------------------------------------------------------------------------------

(f)        Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

(g)        Survival. Each party’s obligations under Section 2.11, Section 2.14
and this Section shall survive the termination of the Loan Documents and payment
of the obligations hereunder.

SECTION 9.05.        Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law and subject to exceptions of mandatory law in the country of
incorporation of each Borrower, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time
owing, by such Lender or any such Affiliate, to or for the credit or the account
of the Company or any other Loan Party against any and all of the obligations of
the Company or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Company or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Company and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.06.        Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company, each other Borrower and the Agent and when the Agent
shall have received executed counterparts hereof from each Initial Lender and
thereafter shall be binding upon and inure to the benefit of the Company, each
other Borrower, the Agent and each Lender and their respective successors and
assigns, except that neither the Company nor any other Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders, except as otherwise permitted by this
Agreement, including without limitation, Section 5.02(b).

SECTION 9.07.        Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be

 

77



--------------------------------------------------------------------------------

null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned, provided, however, that an assignment of an amount made available to a
Dutch Loan Party shall at all times be provided by a Lender that is a Non-Public
Lender; and

(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, in the case of any assignment in
respect of any Facility, or an integral multiple of $1,000,000 in excess
thereof, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has

 

78



--------------------------------------------------------------------------------

occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof;

(B)        the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C)        the consent of each applicable Swing Line Bank (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the its applicable Facility.

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural Person.

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Swing Line Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in Swing
Line Advances in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

79



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c)        Register. The Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Company, the Agent or any Swing Line Bank, sell participations
to any Person (other than a natural Person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrowers, the Agent
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) the Participant is a Non-Public Lender. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.04(d) with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Borrowers agree that each
Participant shall be

 

80



--------------------------------------------------------------------------------

entitled to the benefits of Sections 2.11, 9.04(d) and 2.14 (subject to the
requirements and limitations therein, including the requirements under
Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f)        Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the Agent and the
Company (an “SPC”) the option to provide all or any part of any Advance that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Advance; and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof. Each party
hereto hereby agrees that (A) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this

 

81



--------------------------------------------------------------------------------

Agreement (including their obligations under Section 2.14); (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable (which indemnity or similar payment obligation
should be retained by the Granting Lender); and (C) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (x) with
notice to, but without prior consent of the Company and the Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Advance to the Granting Lender and
(y) disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. No
Borrower shall be required to pay any amount under Sections 2.11, 2.12, 2.14,
9.04(a), (b), (c), and (d) that is greater than the amount which it would have
been required to pay had no grant been made by a Granting Lender to a SPC.

SECTION 9.08.        Confidentiality. Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, in such case and in the case of clauses
(b) and (c) above, the Agent or such Lender, as applicable, shall use reasonable
efforts to notify the Company promptly thereof prior to disclosure of such
Information, to the extent practicable and it is not prohibited from doing so by
any law or regulation or by such subpoena or legal process and except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement ((it being understood that such actual or prospective
assignee or participant will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Company and its

 

82



--------------------------------------------------------------------------------

obligations, this Agreement or payments hereunder (it being understood that such
actual or prospective party will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (iii) any
rating agency on a confidential basis (limited to the information contained in
this Agreement), (iv) the CUSIP Service Bureau or any similar organization or
(v) to market data collectors, similar service providers to the lending industry
(limited to generic information about this Agreement), and service providers to
the Arrangers in connection with the administration and management of this
Agreement, (g) with the written consent of the Company, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company unless the Agent or such Lender, as applicable, has actual knowledge
that such source was required to keep such Information confidential or (i) for
purposes of establishing a “due diligence” defense.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.09.        Designated Subsidiaries. (a) Designation. The Company may
at any time, and from time to time, upon not less than 15 Business Days’ notice
in the case of any Subsidiary so designated after the Effective Date, notify the
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is 15
Business Days after such notice, upon delivery to the Agent of a Designation
Letter duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit D hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the respective Subsidiary.
Following the giving of any notice pursuant to this Section 9.09(a), if the
designation of such Designated Subsidiary obligates the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice

 

83



--------------------------------------------------------------------------------

to the Agent and the Company, fulfill its Commitment by causing another of its
offices or branches or an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

(b)        Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon written
notice to such effect from the Agent to the Lenders (which notice the Agent
shall give promptly upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Designated Subsidiary.

SECTION 9.10.        Governing Law; Jurisdiction; Etc.

(a)        Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)        Jurisdiction. Each party hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all

 

84



--------------------------------------------------------------------------------

claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Company or any other Loan Party or its properties in the
courts of any jurisdiction in connection with the exercise of any rights under
any agreement related to collateral provided hereunder that is governed by laws
other than the law of the State of New York or to enforce a judgment obtained
from a court in New York.

(c)        Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)        Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.02. Each of NL
Holding, IFF Nederland, IFF Singapore and each Designated Subsidiary hereby
agrees that service of process in any action or proceeding brought in any New
York State court or in federal court described in subsection (b) above may be
made upon the Company at its address set forth in Section 9.02 and NL Holding,
IFF Nederland, IFF Singapore and each Designated Subsidiary hereby irrevocably
appoints the Company its authorized agent to accept such service of process, and
agrees that the failure of the Company to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

SECTION 9.11.        Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12.        Judgment. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent

 

85



--------------------------------------------------------------------------------

that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Agent could purchase such
Committed Currency with Dollars at Citibank’s principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.

(c)        The obligation of any Borrower in respect of any sum due from it in
any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such

 

86



--------------------------------------------------------------------------------

shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 9.15.        Patriot Act Notice. Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

87



--------------------------------------------------------------------------------

SECTION 9.16.        Power of Attorney. Each Subsidiary of the Company may from
time to time authorize and appoint the Company as its attorney-in-fact to
execute and deliver (a) any amendment, waiver or consent in accordance with
Section 9.01 on behalf of and in the name of such Subsidiary and (b) any notice
or other communication hereunder, on behalf of and in the name of such
Subsidiary. Such authorization shall become effective as of the date on which
such Subsidiary delivers to the Agent a power of attorney enforceable under
applicable law and any additional information to the Agent as necessary to make
such power of attorney the legal, valid and binding obligation of such
Subsidiary.

SECTION 9.17.        No Fiduciary Duty. Each Agent, each Lender and their
Affiliates may have economic interests that conflict with those of the
Borrowers. Each Borrower agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
each Borrower and its Affiliates, on the one hand, and the Agent, the
Bookrunners, Arrangers, syndication agent, documentation agent, the Lenders and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Bookrunners, Arrangers, syndication agent,
documentation agent, the Lenders or their respective Affiliates and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.

SECTION 9.18.        Status of Certain Former Borrowers. For purposes of
clarification, as of the Effective Date, International Flavors & Fragrances
(Luxembourg) S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated in Luxembourg and registered with the
Register of Commerce and Companies of Luxembourg under number B 79234 and having
its registered address at 6 rue de Mamer, L-8081 Bertrange, Grand-Duchy of
Luxembourg, with a share capital of EUR 163,360,000, is not a Borrower under
this Agreement and shall not thereafter become a Borrower under this Agreement
unless the Company designates the same as a Designated Subsidiary in accordance
with, and subject to the satisfaction of the conditions precedent set forth in,
Section 9.09.

SECTION 9.19.        Waiver of Jury Trial. Each of the Company, the other
Borrowers, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.20.        Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that at least one of the following is and will
be true:

 

88



--------------------------------------------------------------------------------

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Advances or the Commitments,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that:

(i)        none of the Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-

 

89



--------------------------------------------------------------------------------

dealer or other person that holds, or has under management or control, total
assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)        no fee or other compensation is being paid directly to the Agent or
the Arrangers or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Advances, the Commitments or
this Agreement.

(c)        The Agent and the Arrangers hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Advances, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Advances or the
Commitments for an amount less than the amount being paid for an interest in the
Advances or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

[Remainder of page intentionally left blank]

 

90



--------------------------------------------------------------------------------

SCHEDULE I

FIVE YEAR CREDIT AGREEMENT COMMITMENTS

 

Name of Lender

   Tranche A
Revolving
Credit
Commitment      Tranche A
Swing Line
Commitment      Tranche B
Revolving
Credit
Commitment      Tranche B
Swing Line
Commitment
(Euro)      Tranche B
Swing Line
Commitment
(Dollar)  

Citibank, N.A.

     $67,500,000        $25,000,000        $67,500,000        €0       
$25,000,000  

Citibank, N.A., London Branch

     $0        $0        $0        €50,000,000        $0  

BNP Paribas

     $67,500,000        $0        $0        €0        $0  

BNP Paribas Fortis S.A./N.V.

     $0        $0        $67,500,000        €0        $0  

JPMorgan Chase Bank, N.A.

     $67,500,000        $0        $67,500,000        €0        $0  

Morgan Stanley Bank, N.A.

     $67,500,000        $0        $0        €0        $0  

Citizens Bank, N.A.

     $77,500,000        $0        $0        €0        $0  

ING Bank N.V., Dublin Branch

     $38,750,000        $0        $38,750,000        €0        $0  

U.S. Bank National Association

     $38,750,000        $0        $38,750,000        €0        $0  

Wells Fargo Bank, N.A.

     $38,750,000        $0        $38,750,000        €0        $0  

HSBC Bank USA, National Association

     $25,000,000        $0        $25,000,000        €0        $0  

Standard Chartered Bank

     $25,000,000        $0        $25,000,000        €0        $0  

MUFG Bank, Ltd.

     $33,750,000        $0        $33,750,000        €0        $0  

CoBank, ACB

     $25,000,000        $0        $0        €0        $0  

Industrial and Commercial Bank of China (Europe) S.A., Amsterdam Branch

     $12,500,000        $0        $12,500,000        €0        $0  

TOTAL:

     $585,000,000        $25,000,000        $415,000,000        €50,000,000     
  $25,000,000  

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT PROMISSORY NOTE

 

U.S.$_________________    Dated: __________, 20__

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                 
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                  (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Credit Agreement,
dated as of November 9, 2011, amended and restated as of December 2, 2016,
amended on May 21, 2018 and on June 6, 2018, among the Borrower, the Lender and
certain other borrowers and lenders parties thereto, and Citibank, N.A., as
Agent for the Lender and such other lenders (as further amended, restated,
amended and restated, supplemented or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, (ii) contains provisions for determining the Dollar Equivalent of Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

[NAME OF BORROWER] By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation
Made By

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

Attn: Bank Loan Syndications Department

Facsimile No: (646) 274-5080

E-mail: glagentofficeops@citi.com

Citibank Europe plc, UK Branch, as Sub-Agent

Citigroup Centre

5th Floor

Canary Wharf,

London, E14 5LB

Attn European Loans Agency, EMEA

Facsimile No.: 44 (0) 207492 3980

[Date]

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
November 9, 2011, amended and restated as of December 2, 2016, as amended on
May 21, 2018 and on June 6, 2018 (as further amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), among the
undersigned, certain other borrowers and Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i)        The Business Day of the Proposed Revolving Credit Borrowing is
                , 20[    ] (the “Proposed Revolving Credit Borrowing Date”).

 

B-1



--------------------------------------------------------------------------------

(ii)        The Proposed Revolving Credit Borrowing is to be made under the
Tranche [A][B] Facility. The Type of Advances comprising the Proposed Revolving
Credit Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

(iii)        The aggregate amount of the Proposed Revolving Credit Borrowing is
$        ][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing]. Funds should be credited to
the below account of [Name of Borrower]:

Bank:

Address:

SWIFT:

Account:

[(iv)        The initial Interest Period for [each][the] Eurocurrency Rate
Advance made as part of the Proposed Revolving Credit Borrowing is [ ] month[s],
start date [ ] to [ ]]

The undersigned hereby certifies that the following statements will be true on
the Proposed Revolving Credit Borrowing Date:

(A)        the representations and warranties contained in Section 4.01 of the
Credit Agreement [(except the representations set forth in subsection (e)
thereof and in subsection (f) thereof)]1 [and, in the case of any Revolving
Credit Borrowing made to a Designated Subsidiary, in the Designation Agreement
for such Designated Subsidiary,]2 are correct in all material respects (unless
qualified by materiality, in which case, are true and correct in all respects)
on and as of the Proposed Revolving Credit Borrowing Date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date), before and after giving effect to
the Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

(B)        no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

[Signature Page Follows]

 

 

1 Insert bracketed text for borrowings requested after the Effective Date.

2 Insert bracketed text for borrowings by a Designated Subsidiary.

 

B-2



--------------------------------------------------------------------------------

Very truly yours,

 

[NAME OF BORROWER]

By:  

 

  Name:   Title:

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.            Assignor: _____________________________________
                [Assignor [is] [is not] a Defaulting Lender] 2.   

Assignee: _____________________________________
                [indicate [Lender][Affiliate][Approved Fund]

                of [identify Lender]]

3.    Borrower(s): ___________________________________

 

C-1



--------------------------------------------------------------------------------

4.            Agent:    Citibank, N.A., as the administrative agent under the
Credit Agreement 5.    Credit Agreement:        The Credit Agreement dated as of
November 9, 2011, amended and restated as of December 2, 2016 and amended on
May 21, 2018 and amended and restated on June 6, 2018, among International
Flavors & Fragrances Inc., the other Borrowers party thereto, the Lenders
parties thereto, Citibank, N.A., as Administrative Agent, and the other agents
parties thereto 6.    Assigned Interest[s]:   

Assignor   Assignee  

Facility

Assigned3

 

Aggregate

Amount of
Commitment/
Advances for all
Lenders4

 

Amount of
Commitment/
Advances

Assigned5

 

Percentage

Assigned of

Commitment/

Advances6

 

CUSIP

Number

                                                                             

7            Trade Date    __________________________________

 

 

 

 

3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Tranche A
Facility,” or “Tranche B Facility”.)

4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

5 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

C-2



--------------------------------------------------------------------------------

Effective Date: ____________ ___, 20____ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:    

 

  Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Name:   Title:

 

 

[Consented to and]7 Accepted: [NAME OF AGENT], as Agent By:    

 

  Name:   Title:

 

[Consented to:]8

 

[NAME OF RELEVANT PARTY]

By:  

 

  Name:   Title:

 

 

7 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

8 To be added only if the consent of any Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.

 

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower[s], any of [its/their] Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by the Borrower[s], any of [its/their] Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its

 

C-4



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.     Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT E

[INTENTIONALLY OMITTED]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

parties to the Credit Agreement

(as defined below) and to Citibank, N.A.,

as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Credit Agreement, November 9, 2011, amended and
restated as of December 2, 2016, as amended on May 21, 2018 and on June 6, 2018
(as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among International
Flavors & Fragrances Inc., a New York corporation (the “Company”), the other
borrowers party thereto, the Lenders (as defined in the Credit Agreement) and
Citibank, N.A., as agent for the Lenders (the “Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.

Please be advised that pursuant to Section 9.09 of the Credit Agreement, the
Company hereby designates its undersigned Subsidiary, ______________________
(“Designated Subsidiary”), as a “Designated Subsidiary” under and for all
purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a)        The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of ______________.

(b)        The execution, delivery and performance by the Designated Subsidiary
of this Designation Agreement, the Credit Agreement and the Notes, if any, to be
delivered by it are within the Designated Subsidiary’s corporate or other
powers, have been duly authorized by all necessary corporate action and do not
conflict with (i) the Designated Subsidiary’s charter or by-laws other
constitutive documents or (ii) any law or any material contractual restriction,
or to the knowledge of the Designated Subsidiary, any other contractual
restriction, binding on or affecting the Designated Subsidiary. The Designation
Agreement and the Notes, if any, delivered by it have been duly executed and
delivered on behalf of the Designated Subsidiary.

 

F-1



--------------------------------------------------------------------------------

(c)        All Authorizations required (i) for the due execution, delivery and
performance by the Designated Subsidiary of this Designation Agreement, the
Credit Agreement or the Notes, if any, to be delivered by it or (ii) to make the
Designation Agreement, the Credit Agreement or the Notes, if any, admissible in
evidence in its jurisdiction of incorporation have been obtained or effected and
are in full force and effect.

(d)        This Designation Agreement is, and the Notes, if any, to be delivered
by the Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, except to the extent that
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies and to the power of
courts to stay proceedings for the execution of judgments.

(e)        There is no pending or threatened action, suit, investigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Designated Subsidiary or any of its Subsidiaries before any court,
governmental agency or arbitrator that purports to affect the legality, validity
or enforceability of this Designation Agreement, the Credit Agreement or any
Note of the Designated Subsidiary.

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at 512 W. 57th Street, New York, New York 10019,
Attention:                  (the “Process Agent”) and the Designated Subsidiary
hereby irrevocably appoints the Process Agent to give any notice of any such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in New York, New York through the
Termination Date and will give the Agent prompt notice of any change of address
of the Company, (ii) the Company will perform its duties as Process Agent to
receive on behalf of the Designated Subsidiary and its property service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding in any New York State or federal court sitting in New
York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
                 or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.

 

F-2



--------------------------------------------------------------------------------

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

INTERNATIONAL FLAVORS & FRAGRANCES INC.,
as the Company

By:    

 

  Name:   Title:

[THE DESIGNATED SUBSIDIARY],
as the Designated Subsidiary

By:    

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G – TAX FORMS

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of December 2, 2016, as amended on May 21, 2018 and on
June 6, 2018 (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International
Flavors & Fragrances (Nederland) Holding B.V., International Flavors &
Fragrances (Nederland) B.V., International Flavors & Fragrances (Greater Asia)
Pte. Ltd., Citibank, N.A., as administrative agent, and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:    

 

  Name:   Title:

Date: ______________, 20[    ]

 

G1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of December 2, 2016, as amended on May 21, 2018 and on
June 6, 2018 (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International
Flavors & Fragrances (Nederland) Holding B.V., International Flavors &
Fragrances (Nederland) B.V., International Flavors & Fragrances (Greater Asia)
Pte. Ltd., Citibank, N.A., as administrative agent, and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

 

  Name:   Title:

Date: ______________, 20[    ]

 

G2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of December 2, 2016, as amended on May 21, 2018 and on
June 6, 2018 (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International
Flavors & Fragrances (Nederland) Holding B.V., International Flavors &
Fragrances (Nederland) B.V., International Flavors & Fragrances (Greater Asia)
Pte. Ltd., Citibank, N.A., as administrative agent, and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

G3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

 

  Name:   Title:

Date: ______________, 20[    ]

 

G3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 9, 2011,
amended and restated as of December 2, 2016, as amended on May 21, 2018 and on
June 6, 2018 (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International
Flavors & Fragrances (Nederland) Holding B.V., International Flavors &
Fragrances (Nederland) B.V., International Flavors & Fragrances (Greater Asia)
Pte. Ltd., Citibank, N.A., as administrative agent, and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

G4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:    

 

  Name:   Title:

Date: ______________, 20[    ]

 

G4-2